Exhibit 10.1
EXECUTION VERSION
 
AGILYSYS, INC.,
AGILYSYS NV, LLC,
AGILYSYS NJ, INC.
and
and the other Persons from time to time party hereto,
as Borrowers
 
LOAN AND SECURITY AGREEMENT
Dated as of May 5, 2009
$50,000,000
 
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders
and
BANK OF AMERICA, N.A.,
as Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
    1  
1.1. Definitions
    1  
1.2. Accounting Terms
    25  
1.3. Uniform Commercial Code
    26  
1.4. Certain Matters of Construction
    26  
 
       
SECTION 2. CREDIT FACILITIES
    27  
2.1. Commitments
    27  
2.2. Increase of Commitments
    28  
2.3. Letter of Credit Facility
    29  
 
       
SECTION 3. INTEREST, FEES AND CHARGES
    32  
3.1. Interest
    32  
3.2. Fees
    33  
3.3. Computation of Interest, Fees, Yield Protection
    34  
3.4. Reimbursement Obligations
    34  
3.5. Illegality
    34  
3.6. Inability to Determine Rates
    35  
3.7. Increased Costs; Capital Adequacy
    35  
3.8. Mitigation
    36  
3.9. Funding Losses
    36  
3.10. Maximum Interest
    37  
 
       
SECTION 4. LOAN ADMINISTRATION
    37  
4.1. Manner of Borrowing and Funding Loans
    37  
4.2. Defaulting Lender
    38  
4.3. Number and Amount of LIBOR Loans; Determination of Rate
    39  
4.4. Borrower Agent
    39  
4.5. One Obligation
    39  
4.6. Effect of Termination
    39  
 
       
SECTION 5. PAYMENTS
    40  
5.1. General Payment Provisions
    40  
5.2. Repayment of Loans
    40  
5.3. [Reserved]
    40  
5.4. Payment of Other Obligations
    40  
5.5. Marshaling; Payments Set Aside
    40  
5.6. Post-Default Allocation of Payments
    41  
5.7. Application of Payments
    42  
5.8. Loan Account; Account Stated
    42  
5.9. Taxes
    42  
5.10. Lender Tax Information
    43  

i



--------------------------------------------------------------------------------



 



              Page  
5.11. Nature and Extent of Each Borrower’s Liability
    44  
 
       
SECTION 6. CONDITIONS PRECEDENT
    46  
6.1. Conditions Precedent to Initial Loans
    46  
6.2. Conditions Precedent to All Credit Extensions
    48  
6.3. Limited Waiver of Conditions Precedent
    49  
 
       
SECTION 7. COLLATERAL
    49  
7.1. Grant of Security Interest
    49  
7.2. Lien on Deposit Accounts; Cash Collateral
    50  
7.3. [Reserved]
    50  
7.4. Other Collateral
    50  
7.5. No Assumption of Liability
    51  
7.6. Further Assurances
    51  
7.7. Foreign Subsidiary Stock
    51  
 
       
SECTION 8. COLLATERAL ADMINISTRATION
    51  
8.1. Borrowing Base Certificates
    51  
8.2. Administration of Accounts
    52  
8.3. Administration of Inventory
    53  
8.4. Administration of Equipment
    53  
8.5. Administration of Deposit Accounts
    53  
8.6. General Provisions
    54  
8.7. Power of Attorney
    55  
 
       
SECTION 9. REPRESENTATIONS AND WARRANTIES
    56  
9.1. General Representations and Warranties
    56  
9.2. Complete Disclosure
    61  
 
       
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
    61  
10.1. Affirmative Covenants
    61  
10.2. Negative Covenants
    65  
10.3. Financial Covenant
    70  
 
       
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
    70  
11.1. Events of Default
    70  
11.2. Remedies upon Default
    72  
11.3. License
    73  
11.4. Setoff
    73  
11.5. Remedies Cumulative; No Waiver
    73  
 
       
SECTION 12. AGENT
    74  
12.1. Appointment, Authority and Duties of Agent
    74  
12.2. Agreements Regarding Collateral and Field Examination Reports
    75  
12.3. Reliance By Agent
    76  
12.4. Action Upon Default
    76  
12.5. Ratable Sharing
    76  

ii



--------------------------------------------------------------------------------



 



              Page  
12.6. Indemnification of Agent Indemnitees
    76  
12.7. Limitation on Responsibilities of Agent
    77  
12.8. Successor Agent and Co-Agents
    77  
12.9. Due Diligence and Non-Reliance
    78  
12.10. Replacement of Certain Lenders
    78  
12.11. Remittance of Payments and Collections
    79  
12.12. Agent in its Individual Capacity
    79  
12.13. Agent Titles
    79  
12.14. No Third Party Beneficiaries
    80  
 
       
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
    80  
13.1. Successors and Assigns
    80  
13.2. Participations
    80  
13.3. Assignments
    81  
 
       
SECTION 14. MISCELLANEOUS
    81  
14.1. Consents, Amendments and Waivers
    81  
14.2. Indemnity
    82  
14.3. Notices and Communications
    82  
14.4. Performance of Borrowers’ Obligations
    83  
14.5. Credit Inquiries
    83  
14.6. Severability
    83  
14.7. Cumulative Effect; Conflict of Terms
    84  
14.8. Counterparts
    84  
14.9. Entire Agreement
    84  
14.10. Relationship with Lenders
    84  
14.11. No Advisory or Fiduciary Responsibility
    84  
14.12. Confidentiality
    85  
14.13. [Reserved]
    85  
14.14. GOVERNING LAW
    85  
14.15. Consent to Forum
    85  
14.16. Waivers by Borrowers
    86  
14.17. Patriot Act Notice
    86  

iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

         
Exhibit A
  —   Note
Exhibit B
  —   Assignment and Acceptance
Exhibit C
  —   Assignment Notice
Exhibit D
  —   Borrowing Base Certificate
Exhibit E
  —   Compliance Certificate
Schedule 1.1
  —   Commitments of Lenders
Schedule 1.2
  —   Excluded Debt
Schedule 8.5
  —   Deposit Accounts
Schedule 8.6.1
  —   Business Locations
Schedule 9.1.4
  —   Names and Capital Structure
Schedule 9.1.5
  —   Excluded Perfection Property
Schedule 9.1.11
  —   Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
  —   Environmental Matters
Schedule 9.1.15
  —   Restrictive Agreements
Schedule 9.1.16
  —   Litigation
Schedule 9.1.18
  —   Pension Plan Disclosures
Schedule 9.1.20
  —   Labor Contracts
Schedule 10.2.2
  —   Existing Liens
Schedule 10.2.17
  —   Existing Affiliate Transactions

iv



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of May 5,
2009, among AGILYSYS, INC., an Ohio corporation (“Company”), AGILYSYS NV, LLC, a
Delaware limited liability company (“NV”), AGILYSYS NJ, INC., a New Jersey
corporation (“NJ”; and together with Company, NV and each other Person party to
this Agreement from time to time as a borrower, each a “Borrower” and
collectively “Borrowers”), the other Borrowers from time to time party hereto,
the financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”).
R E C I T A L S:
     Borrowers have requested that Lenders provide a credit facility to
Borrowers to finance their mutual and collective business enterprise. Lenders
are willing to provide the credit facility on the terms and conditions set forth
in this Agreement.
     NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
     1.1. Definitions. As used herein, the following terms have the meanings set
forth below:
     Account: as defined in the UCC, including all rights to payment for goods
sold or leased, or for services rendered.
     Account Debtor: a Person who is obligated under an Account, Chattel Paper
or General Intangible.
     Accounts Formula Amount: 85% of the Value of Eligible Accounts; provided,
however, that such percentage shall be reduced by 1.0% for each whole percentage
point (or portion thereof) that the Dilution Percent exceeds 5.0%.
     Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
     Agent Indemnitees: Agent and its officers, directors, employees,
Affiliates, agents and attorneys.
     Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

 



--------------------------------------------------------------------------------



 



     Allocable Amount: as defined in Section 5.11.3.
     Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
     Applicable Law: all laws, rules and regulations applicable to the Person,
conduct, transaction, agreement or matter in question, including all applicable
statutory law, common law and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities.
     Applicable Margin: for any day, the margin set forth below, as determined
by the average daily amount of Availability applicable to the preceding Fiscal
Quarter, it being understood that the Applicable Margin for (i) Loans that are
Base Rate Loans shall be the percentage set forth under the column “Base Rate
Loans” and (ii) Loans that are LIBOR Loans shall be the percentage set forth
under the column “LIBOR Loans”:

                              Average Daily             Amount of   Base Rate  
  Level   Availability   Loans   LIBOR Loans
I
    < $15,000,000       2.50 %     3.50 %
II
  ≥ $15,000,000 but <     2.25 %     3.25 %
 
  $35,000,000                  
 
                       
III
    ≥ $35,000,000       2.00 %     3.00 %
 
                       

Until September 30, 2009, margins shall be determined as if Level II were
applicable. Thereafter, the margins shall be subject to increase or decrease in
accordance with the table set forth above upon receipt by Agent pursuant to
Section 10.1.2 of the financial statements and corresponding Compliance
Certificate for the last Fiscal Quarter, which change shall be effective on the
first day of the calendar month following receipt. If, by the first day of a
month, any financial statements and Compliance Certificate due in the preceding
month have not been received, then, at the option of Agent or Required Lenders,
the margins shall be determined as if Level I were applicable, from such day
until the first day of the calendar month following actual receipt.
     Applicable Unused Commitment Margin — for any day, the rate per annum set
forth below opposite the applicable Unused Commitments:

                  Level   Unused Commitments   Unused Line Fee
1
  < 50% of the aggregate
amount of all Commitments     0.500 %  
2
  ≥ 50% of the aggregate
amount of all Commitments     0.750 %

2



--------------------------------------------------------------------------------



 



Until September 30, 2009, the margin shall be determined as if Level 2 were
applicable. Thereafter, the margin shall be subject to increase or decrease, as
set forth in the table above, on the first day of each calendar month, according
to the average daily amount of Unused Commitments (calculated for the preceding
calendar month).
     Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
     Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
     Assignment and Acceptance: an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit B.
     Availability: the Borrowing Base minus the principal balance of all Loans.
     Availability Reserve: the sum (without duplication) of (a) the LC Reserve;
(b) the Bank Product Reserve; (c) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to Agent’s Liens (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); and
(d) such additional reserves, in such amounts and with respect to such matters,
as Agent in the exercise of its Credit Judgment may elect to impose from time to
time.
     Bank of America: Bank of America, N.A., a national banking association, and
its successors and assigns.
     Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
     Bank Product: any of the following products, services or facilities
extended to any Borrower or Subsidiary by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) other banking
products or services as may be requested by any Borrower or Subsidiary, other
than Letters of Credit; provided, however, that for any of the foregoing to be
included as an “Obligation” for purposes of a distribution under Section 5.6.1,
the applicable Secured Party and Obligor must have previously provided written
notice to Agent of (i) the existence of such Bank Product, (ii) the maximum
dollar amount of obligations arising thereunder to be included as a Bank Product
Reserve (“Bank Product Amount”), and (iii) the methodology to be used by such
parties in determining the Bank Product Debt owing from time to time. The Bank
Product Amount may be changed from time to time upon written notice to Agent by
the Secured Party and Obligor. No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.
     Bank Product Amount: as defined in the definition of Bank Product.
     Bank Product Debt: Debt and other obligations of an Obligor relating to
Bank Products.

3



--------------------------------------------------------------------------------



 



     Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in the exercise of its Credit Judgment in respect of Bank
Product Debt, which shall be at least equal to the sum of all Bank Product
Amounts.
     Bankruptcy Code: Title 11 of the United States Code.
     Base Rate: for any day, a per annum rate equal to the greatest of: (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%.
     Base Rate Loan: a Loan that bears interest based on the Base Rate.
     Board of Governors: the Board of Governors of the Federal Reserve System.
     Borrowed Money: with respect to any Obligor, without duplication, its
(a) Debt that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents
or similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business and the trade payables owing to Arrow Electronics, Inc.), or
(iv) was issued or assumed as full or partial payment for Property; (b) Capital
Leases; (c) reimbursement obligations with respect to letters of credit; and
(d) guaranties of any Debt of the foregoing types owing by another Person.
     Borrowing: a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.
     Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the aggregate amount of Commitments, minus the LC Reserve; or (b) the sum
of the Accounts Formula Amount minus the Availability Reserve.
     Borrowing Base Certificate: a certificate, in the form appended hereto as
Exhibit D or such modified form of certificate reasonably requested by Agent, by
which Borrowers (a) certify to Agent calculation of the Borrowing Base from time
to time as required pursuant to the terms hereof and (b) calculate the
applicable Level for the Applicable Margin.
     Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Illinois or Ohio, and if such day relates to a LIBOR Loan, any such
day on which dealings in Dollar deposits are conducted between banks in the
London interbank Eurodollar market.
     Capital Expenditures: all liabilities incurred, expenditures made or
payments due (whether or not made) by a Borrower or Subsidiary for the
acquisition of any fixed assets, or any improvements, replacements,
substitutions or additions thereto with a useful life of more than one year,
including the principal portion of Capital Leases.
     Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



     Cash Collateral: cash, and any interest or other income earned thereon,
that is delivered to Agent to Cash Collateralize any Obligations.
     Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.
     Cash Collateralize: the delivery of cash to Agent, as security for the
payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 105% of the aggregate LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Obligations arising under
Bank Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.
     Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within one year of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.
     Cash Management Services: any services provided from time to time by Bank
of America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
     CERCLA: the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).
     Change in Law: the occurrence, after the date hereof, of (a) the adoption
or taking effect of any law, rule, regulation or treaty; (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
     Change of Control: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), becoming the ultimate “beneficial
owner” (as such term is used in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this clause (a)

5



--------------------------------------------------------------------------------



 



such person or group shall be deemed to have “beneficial ownership” of all
shares that any such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 20% of the securities of any class or classes of equity
interests in Company entitling the holders thereof generally to vote on the
election of the board of directors or comparable body; provided, however, that
the Designated Investor shall be entitled to hold not more than 33.333% of such
shares and such circumstance shall not constitute a “Change of Control”
hereunder; (b) a change in the majority of directors of Company, unless approved
by the then majority of directors; or (c) all or substantially all of a
Borrower’s assets are sold or transferred, other than sale or transfer to
another Borrower.
     Claims: all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto. Notwithstanding the foregoing,
“Claims” shall not include any liability, obligation, loss, damage, penalty,
judgment, proceeding, interest, cost or expense that does not result from an act
or omission by an Obligor or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (excluding any investigation, litigation
or proceeding by an Indemnitee against any Agent Indemnitee).
     Closing Date: as defined in Section 6.1.
     Code: the Internal Revenue Code of 1986.
     Collateral: all Property described in Section 7.1, all Property described
in any Security Documents as security for any Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any
Obligations.
     Commitment: for any Lender, its obligation to make Loans and to participate
in LC Obligations up to the maximum principal amount shown on Schedule 1.1 as of
the Closing Date, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party, or as may be reduced pursuant to
Section 2.1.4 or increased pursuant to Section 2.2. “Commitments” means, at any
time, the aggregate amount of all Commitments.
     Commitment Increase: as defined in Section 2.2.
     Commitment Increase Effective Date: as defined in Section 2.2.

6



--------------------------------------------------------------------------------



 



     Commitment Termination Date: the earliest to occur of (a) the Termination
Date; (b) the date on which Borrowers terminate the Commitments pursuant to
Section 2.1.4; or (c) the date on which the Commitments are terminated pursuant
to Section 11.2.
     Company: as defined in the preamble to this Agreement.
     Compliance Certificate: a certificate, in the form appended hereto as
Exhibit E or such modified form of certificate reasonably requested by Agent, by
which Borrowers certify compliance with Sections 10.2 and 10.3 and provide all
necessary covenant calculations thereto.
     Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
preferred stock dividend payable in cash or other obligation (“primary
obligations”) of another obligor (“primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person under any
(a) guaranty, endorsement, co-making or sale with recourse of an obligation of a
primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply funds for the purchase or payment of any primary obligation,
(iii) to maintain or assure working capital, equity capital, net worth or
solvency of the primary obligor, (iv) to purchase Property or services for the
purpose of assuring the ability of the primary obligor to perform a primary
obligation, or (v) otherwise to assure or hold harmless the holder of any
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be the stated or determinable amount of the
primary obligation (or, if less, the maximum amount for which such Person may be
liable under the instrument evidencing the Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto.
     Credit Judgment: Agent’s judgment exercised in good faith, based upon its
consideration of any factor that it believes (a) could adversely affect the
quantity, quality, mix or value of Collateral (including any Applicable Law that
may inhibit collection of an Account), the enforceability or priority of Agent’s
Liens, or the amount that Agent and Lenders could receive in liquidation of any
Collateral; (b) suggests that any collateral report or financial information
delivered by any Obligor is incomplete, inaccurate or misleading in any material
respect; (c) materially increases the likelihood of any Insolvency Proceeding
involving an Obligor; or (d) creates or could result in a Default or Event of
Default. In exercising such judgment, Agent may consider any factors that could
increase the credit risk of lending to Borrowers on the security of the
Collateral.
     CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
     Debt: as applied to any Person, without duplication, (a) all items that
would be included as liabilities on a balance sheet in accordance with GAAP,
including Capital Leases, but excluding (i) trade payables incurred and being
paid in the Ordinary Course of Business, (ii) trade payables incurred and being
paid to Arrow Electronics, Inc., (iii) accrued liabilities, (iv) deferred
revenue and (v) all Debt set forth on Schedule 1.2; (b) all Contingent
Obligations; (c) all reimbursement obligations in connection with letters of
credit issued for the account of such

7



--------------------------------------------------------------------------------



 



Person; and (d) in the case of a Borrower, the Obligations. The Debt of a Person
shall include any recourse Debt of any partnership in which such Person is a
general partner or joint venturer.
     Default: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
     Default Rate: for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
     Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.
     Deposit Account Control Agreements: the Deposit Account control agreements
to be executed by each institution maintaining a Deposit Account for a Borrower,
in favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.
     Designated Account Debtor: that certain Person designated to Agent as the
“Designated Account Debtor” on or before the Closing Date.
     Designated Investor: that certain Person designated to Agent as the
“Designated Investor” on or before the Closing Date.
     Dilution Percent: the percent, determined for Borrowers’ most recent
consecutive twelve fiscal months, equal to (a) bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Accounts, divided by (b) gross sales.
     Distribution: any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
     Dollars: lawful money of the United States.
     Dominion Account: a special account established by Borrowers at Bank of
America or another bank acceptable to Agent, over which Agent has exclusive
control for withdrawal purposes.
     Dominion Trigger Period: the period (a) commencing on the day that (i) an
Event of Default occurs or (ii) Availability is less than $20,000,000 and
(b) continuing until, during the preceding 90 consecutive days, no Event of
Default has existed and Availability has been greater than $25,000,000 at all
times.
     EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries,
net income from continuing operations as reflected in Company’s quarterly
financial results filed with the SEC and Company’s annual audited financial
statements, calculated before (a) interest expense, (b) provision for income
taxes, (c) depreciation and amortization expense, (d) gains or losses

8



--------------------------------------------------------------------------------



 



arising from the sale of capital assets, (e) gains arising from the write-up of
assets, (f) restructuring charges relating to employee severance and similar
costs, facility closures and downsizing, (g) non-cash charges for the write-down
of goodwill and other intangible assets, (h) non-cash charges for stock-based
compensation and (i) any extraordinary gains (in each case, to the extent
included in determining net income).
     Effective Date: as defined in the definition of “Permitted Acquisition”.
     Eligible Account: an Account owing to a Borrower that arises in the
Ordinary Course of Business from the sale of goods or rendition of services, is
payable in Dollars and is deemed by Agent, in its Credit Judgment, to be an
Eligible Account. Without limiting the foregoing, no Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 90 days after the original invoice date; (b) 50% or more
of the Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by (i) the
Designated Account Debtor, it exceeds 40% of the aggregate Eligible Accounts;
provided, however, that such percentage shall be reduced to 20% at any time that
the Designated Account Debtor has a corporate credit rating lower than BBB- by
S&P or an issuer rating lower than Baa3 by Moody’s, and (ii) each other Account
Debtor, it exceeds 15% of the aggregate Eligible Accounts; provided, however,
that such percentage shall be increased to 20% at any time that such Account
Debtor (A) has publicly issued debt and (B) has a corporate credit rating equal
to or greater than BBB- by S&P or an issuer rating equal to or greater than Baa3
by Moody’s (or such higher percentage as Agent may establish for such Account
Debtors from time to time); (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent; or a Borrower is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process; (g) the Account Debtor is organized or has its principal
offices or assets outside the United States or Canada; (h) it is owing by a
Government Authority, unless the Account Debtor is the United States or any
department, agency or instrumentality thereof and the Account has been assigned
to Agent in compliance with the Assignment of Claims Act; (i) it is not subject
to a duly perfected, first priority Lien in favor of Agent, or is subject to any
other Lien; (j) the goods giving rise to it have not been delivered to and
accepted by the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment; (l) its payment has been extended, the Account Debtor has
made a partial payment, or it arises from a sale on a cash-on-delivery basis;
(m) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes; (n) it represents a progress billing or retainage; or (o) it
includes a billing for interest, fees or late charges, but ineligibility shall
be limited to the extent thereof. In calculating delinquent portions of Accounts
under clauses (a) and (b), credit balances more than 90 days old will be
excluded.

9



--------------------------------------------------------------------------------



 



     Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Company (which approval by Company shall not be unreasonably withheld or
delayed, and shall be deemed given if no objection is made within two Business
Days after notice of the proposed assignment), that is organized under the laws
of the United States or any state or district thereof, has total assets in
excess of $5 billion, extends asset-based lending facilities in its ordinary
course of business and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.
     Enforcement Action: any action to enforce any Obligations or Loan Documents
or to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     Environmental Laws: all Applicable Laws (including all programs, permits
and guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
     Environmental Notice: a notice (whether written or oral) from any
Governmental Authority or other Person of any possible noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.
     Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
     Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.
     ERISA: the Employee Retirement Income Security Act of 1974.
     ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
     ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension

10



--------------------------------------------------------------------------------



 



Plan or Multiemployer Plan; (e) any Obligor or ERISA Affiliate fails to meet any
funding obligations with respect to any Pension Plan or Multiemployer Plan, or
requests a minimum funding waiver; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate.
     Event of Default: as defined in Section 11.
     Exchange Act: the Securities Exchange Act of 1934, together with all rules,
regulations and interpretations thereunder or related thereto.
     Excluded Assets: (a) any obligation or property of any kind due from, owed
by or belonging to any Sanctioned Person or (b) any rights under any lease,
instrument, contract or agreement of any Obligor to the extent that the granting
of a security interest therein would, under the express terms of such lease,
instrument, contract or agreement, (i) be prohibited or restricted or
(ii) result in a breach of the terms of, constitute a default under or result in
a termination of any such lease, instrument, contract or agreement governing
such right, unless (x) such prohibition or restriction is not enforceable or is
otherwise ineffective under Applicable Law or (y) consent to such security
interest has been obtained from any applicable third party. The foregoing
sentence shall not affect, limit, restrict or impair the grant by any Obligor of
a security interest in any Account or any money or other amounts due and payable
to any Obligor or to become due and payable to any Obligor under any such lease,
instrument, contract or agreement unless such security interest in such Account,
money or other amount due and payable is also specifically prohibited or
restricted by the terms of such lease, instrument, contract or other agreement
or such security interest in such Account, money or other amount due and payable
would expressly constitute a default under or would expressly grant a party a
termination right under any such lease, instrument, contract or agreement
governing such right unless, in each case, (x) such prohibition is not
enforceable or is otherwise ineffective under Applicable Law or (y) consent to
such security interest has been obtained from any applicable third party;
provided further, that notwithstanding anything to the contrary contained in the
foregoing sentence, the security interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, instrument, contract or
agreement and in such Account, money, or other amounts due and payable to any
Obligor at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party.
     Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Company is located; (c) any backup withholding tax
required by the Code to be withheld from amounts

11



--------------------------------------------------------------------------------



 



payable to a Lender that has failed to comply with Section 5.10; and (d) in the
case of a Foreign Lender, any United States withholding tax that is (i) required
pursuant to laws in force at the time such Lender becomes a Lender (or
designates a new Lending Office) hereunder, or (ii) attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.10, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from Borrowers with
respect to such withholding tax.
     Extraordinary Expenses: all costs, expenses or advances that Agent may
incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses. Notwithstanding the foregoing, “Extraordinary Expenses” shall not
include any cost, expense or advance arising under clause (b) above that does
not result from an act or omission by an Obligor or any of its Affiliates and
that is brought by an Indemnitee against any other Indemnitee (excluding any
action, arbitration or other proceeding by an Indemnitee against any Agent
Indemnitee).
     Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.
     Fee Letter: the fee letter agreement between Agent and Borrowers, dated as
of the date hereof.
     Financial Covenant Trigger Period: the period (a) commencing on the day
that (i) an Event of Default occurs or (ii) Availability is less than
$15,000,000 and (b) continuing until, during the preceding 90 consecutive days,
no Event of Default has existed and Availability has been greater than
$20,000,000 at all times.

12



--------------------------------------------------------------------------------



 



     Fiscal Quarter: each period of three months, commencing on the first day of
a Fiscal Year.
     Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting
and tax purposes, ending on March 31 of each year.
     Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis
for Borrowers and Subsidiaries for the most recent four Fiscal Quarters, of
(a) EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Loans) minus cash taxes paid in such period net of tax amounts
refunded in such period on account of such taxes paid in such period (such net
amount of taxes not to be less than $0.00 at any time), to (b) Fixed Charges.
     Fixed Charges: the sum of (a) interest expense (which shall not include
losses recognized on investments in the Reserve Fund’s Primary Fund, write-off
of deferred financing fees and payments-in-kind), (b) principal payments made on
Borrowed Money (other than principal payments on Loans), (c) Distributions made
(other than Distributions made pursuant to Section 10.2.4(a)(ii)) (d) cash
payments related to remaining earnout payments in connection with the Innovative
Systems Design, Inc. acquisition, and (e) restructuring charges relating to
employee severance and similar costs, facility closures and downsizing paid in
cash.
     FLSA: the Fair Labor Standards Act of 1938.
     Foreign Lender: any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.
     Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
     Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
     Full Payment: with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Obligations are LC Obligations or inchoate or
contingent in nature, Cash Collateralization thereof (or delivery of a standby
letter of credit acceptable to Agent in its discretion, in the amount of
required Cash Collateral); and (c) a release of any Claims of Obligors against
Agent, Lenders and Issuing Bank arising on or before the payment date. No Loans
shall be deemed to have been paid in full until all Commitments related to such
Loans have expired or been terminated.
     GAAP: generally accepted accounting principles in effect in the United
States from time to time.

13



--------------------------------------------------------------------------------



 



     Governmental Approvals: all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
     Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
     Guarantor Payment: as defined in Section 5.11.3.
     Guarantors: each Subsidiary of a Borrower and each other Person who
guarantees payment or performance of any Obligations.
     Guaranty: each guaranty agreement executed by a Guarantor in favor of
Agent.
     Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
     Indemnified Taxes: Taxes other than Excluded Taxes.
     Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and Bank of America Indemnitees.
     Insolvency Proceeding: any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.
     Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
     Intellectual Property Claim: any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
     Interest Period: as defined in Section 3.1.3.

14



--------------------------------------------------------------------------------



 



     Inventory: as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
     Investment: any acquisition of all or substantially all assets of a Person;
any acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
     IRS: the United States Internal Revenue Service.
     Issuing Bank: Bank of America or an Affiliate of Bank of America.
     Issuing Bank Indemnitees: Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.
     LC Application: an application by Company to Issuing Bank for issuance of a
Letter of Credit, in form and substance satisfactory to Issuing Bank.
     LC Conditions: the following conditions necessary for issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Termination Date; (d) the Letter of Credit and payments thereunder are
denominated in Dollars; and (e) the purpose and form of the proposed Letter of
Credit is satisfactory to Agent and Issuing Bank in their discretion.
     LC Documents: all documents, instruments and agreements (including LC
Requests and LC Applications) delivered by Borrowers or any other Person to
Issuing Bank or Agent in connection with issuance, amendment or renewal of, or
payment under, any Letter of Credit.
     LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.
     LC Request: a request for issuance of a Letter of Credit, to be provided by
Company to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
     LC Reserve: the aggregate of all LC Obligations, other than (a) those that
have been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.
     Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

15



--------------------------------------------------------------------------------



 



     Lenders: as defined in the preamble to this Agreement and any other Person
who hereafter becomes a “Lender” pursuant to an Assignment and Acceptance.
     Lending Office: the office designated as such by the applicable Lender at
the time it becomes party to this Agreement or thereafter by notice to Agent and
Company.
     Letter of Credit: any standby or documentary letter of credit issued by
Issuing Bank for the account of a Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or Issuing Bank for the benefit of a Borrower.
     Letter of Credit Subline: $10,000,000.
     LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum
rate of interest (rounded up, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
     LIBOR Loan: each set of Loans that bears interest based on LIBOR having a
common length and commencement of Interest Period.
     License: any license or agreement under which an Obligor is authorized to
use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
     Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
     Lien: any Person’s interest in Property securing an obligation owed to, or
a judgment obtained by, such Person, whether such interest is based on common
law, statute or contract, including liens, security interests, pledges,
hypothecations, statutory trusts, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Property.
     Lien Waiver: an agreement, in form and substance satisfactory to Agent, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and

16



--------------------------------------------------------------------------------



 



agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
     Loan: a loan made pursuant to Section 2.1, and any Overadvance Loan or
Protective Advance.
     Loan Account: the loan account established by each Lender on its books
pursuant to Section 5.8.
     Loan Documents: this Agreement, Other Agreements and Security Documents.
     Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
     Margin Stock: as defined in Regulation U of the Board of Governors.
     Material Adverse Effect: the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of any Obligor, on
the value of any material Collateral, on the enforceability of any Loan
Documents, or on the validity or priority of Agent’s Liens on any material
Collateral; (b) impairs the ability of any Obligor to perform any obligations
under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.
     Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$1,000,000 or more.
     Moody’s: Moody’s Investors Service, Inc., and its successors.
     Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     Net Proceeds: with respect to an Asset Disposition, proceeds (including,
when received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c)

17



--------------------------------------------------------------------------------



 



transfer, franchise, income or similar taxes; and (d) reserves for indemnities,
until such reserves are no longer needed.
     Non-Obligor Subsidiary: any Subsidiary that is not an Obligor.
     Notes: each promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Commitment and shall evidence the Loans made by such Lender, or other promissory
note executed by a Borrower to evidence any Obligations.
     Notice of Borrowing: a Notice of Borrowing to be provided by Company to
request a Borrowing of Loans, in form satisfactory to Agent.
     Notice of Conversion/Continuation: a Notice of Conversion/Continuation to
be provided by Company to request a conversion or continuation of any Loans as
LIBOR Loans, in form satisfactory to Agent.
     Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.
     Obligor: each Borrower, Guarantor, or other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Agent on its
assets to secure any Obligations.
     Ordinary Course of Business: the ordinary course of business of any
Borrower or Subsidiary, consistent with its past practices as an information
technology (IT) solutions provider of hardware, software and/or services and
independent software vendor, and undertaken in good faith.
     Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, codes of regulations, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.
     OSHA: the Occupational Safety and Hazard Act of 1970.
     Other Agreement: each Note, LC Document, Fee Letter, Lien Waiver, Borrowing
Base Certificate, Compliance Certificate, financial statement or report
delivered hereunder; or other document, instrument or agreement (other than this
Agreement or a Security Document) now or hereafter delivered by an Obligor or
other Person to Agent or a Lender in connection with any

18



--------------------------------------------------------------------------------



 



transactions relating hereto; provided, however, that documents, instruments and
agreements relating to Bank Products shall not be considered “Other Agreements”.
     Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
     Overadvance: as defined in Section 2.1.5.
     Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.
     Participant: as defined in Section 13.2.
     Patent Assignment: each patent collateral assignment agreement pursuant to
which an Obligor assigns to Agent, for the benefit of Secured Parties, such
Obligor’s interests in its patents, as security for the Obligations.
     Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).
     Payment Item: each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.
     PBGC: the Pension Benefit Guaranty Corporation.
     Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
     Permitted Acquisition: any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by any Obligor of
all or substantially all or any significant portion of (a) the assets of a
Person or division or line of business or a business unit of a Person, or
(b) the Equity Interests of a Person, which meets each of the following
criteria:
     (i) at the time of and after giving effect to such acquisition, no Default
has occurred and is continuing;
     (ii) the Person being acquired or whose assets, division, line of business
or business unit is being acquired, is engaged in a line of business in which a
Borrower is engaged as of, or immediately prior to, the date on which such
acquisition is consummated (the “Effective Date”), or any similar or related or
complementary business, or that is a reasonable extension or expansion thereof,
or any business which provides a service and/or supplies products in

19



--------------------------------------------------------------------------------



 



connection with a line of business in which a Borrower is engaged as of, or
immediately prior to, the Effective Date;
     (iii) the aggregate consideration paid by the Obligors for such acquisition
and all other Permitted Acquisitions consummated after the Effective Date
(including for this purpose all transaction costs and all Debt (including all
earn out payments and similar obligations) incurred or assumed in connection
with such acquisition and all such other Permitted Acquisitions or otherwise
reflected in the balance sheet of Company and its Subsidiaries on a consolidated
basis) shall not exceed $35,000,000 over the term of this Agreement;
     (iv) as soon as available, but not less than fifteen (15) Business Days
prior to the closing of such acquisition, the Obligors shall submit to Agent
(A) notice of such acquisition; (B) copies of all business and financial
information reasonably requested by Agent; (C) pro forma financial statements
which demonstrate, on a pro forma basis (1) the Fixed Charge Coverage Ratio for
the most recent consecutive four Fiscal Quarters ended immediately prior to such
acquisition shall, after giving effect to such acquisition, be at least 1.15 to
1.00, (2) the average daily amount of Availability for the 30 day period
immediately preceding such acquisition shall, after giving effect to such
acquisition, be at least $25,000,000 and (3) Availability on the date of such
acquisition shall, after giving effect to such acquisition, be at least
$25,000,000; and (D) a certificate of the chief financial officer of Company
certifying that, to the best of his or her knowledge, such pro forma financial
statements present fairly in all material respects the financial condition of
Company and its Subsidiaries on a consolidated basis as of the date thereof
after giving effect to such acquisition and setting forth reasonably detailed
calculations demonstrating compliance with the minimum Fixed Charge Coverage
Ratio and Availability calculations set forth in clause (C) above, and which
shall include a representation and warranty as to compliance with each of the
other criteria for a “Permitted Acquisition”;
     (v) if the Accounts acquired in connection with such acquisition are
proposed to be included in the determination of any Borrowing Base and Agent
elects in its discretion, Agent shall have conducted an audit and field
examination and appraisal of such Accounts to its satisfaction;
     (vi) in connection with an acquisition of the Equity Interests of any
Person, all Liens on the assets of such Person, and on the Equity Interests of
such Person, shall be terminated, except for Permitted Liens, and in connection
with an acquisition of the assets of any Person, all Liens on the assets of such
Person shall be terminated, except for Permitted Liens;
     (vii) if such Acquisition is structured as a merger involving an Obligor or
any Subsidiary and a Person that is not a Subsidiary, such Obligor or such
Subsidiary will be the surviving corporation;
     (viii) no Obligor shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that would be
reasonably likely to have a Material Adverse Effect;

20



--------------------------------------------------------------------------------



 



     (ix) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition; and
     (x) if, as a result of such investment, a new Subsidiary is formed or
acquired, the Obligors shall comply with all applicable provisions of
Section 10.1.9.
     Permitted Asset Disposition: as long as no Default or Event of Default
exists and all Net Proceeds are remitted to Agent, an Asset Disposition that is
(a) a sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of (i) if no Loans or LC Obligations are
outstanding, $5,000,000 or less and (ii) if any Loans or LC Obligations are
outstanding, $2,500,000 or less; (c) a disposition of Inventory that is
obsolete, unmerchantable or otherwise unsalable in the Ordinary Course of
Business; (d) termination of a lease of real or personal Property that is not
necessary for the Ordinary Course of Business, could not reasonably be expected
to have a Material Adverse Effect and does not result from an Obligor’s default;
or (e) approved in writing by Agent and Required Lenders.
     Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) all earn out payments and similar obligations incurred or
assumed in connection with any Permitted Acquisition.
     Permitted Lien: as defined in Section 10.2.2.
     Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $5,000,000 at any time and its
incurrence does not violate Section 10.2.3.
     Person: any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
     Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
     Pledge Agreement: that certain Pledge Agreement dated as of the date
hereof, by and among Borrowers and Agent, as the same may be amended, modified
or replaced in accordance with the terms hereof.
     Prime Rate: the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its

21



--------------------------------------------------------------------------------



 



costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     Pro Rata: with respect to any Lender, a percentage (carried out to the
ninth decimal place) determined (a) while Commitments are outstanding, by
dividing the amount of such Lender’s Commitment by the aggregate amount of all
Commitments; and (b) at any other time, by dividing the amount of such Lender’s
Loans and LC Obligations by the aggregate amount of all outstanding Loans and LC
Obligations.
     Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect,
nor result in forfeiture or sale of any assets of the Obligor; (e) no Lien is
imposed on assets of the Obligor, unless bonded and stayed to the satisfaction
of Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
     Property: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
     Protective Advances: as defined in Section 2.1.6.
     Purchase Money Debt: (a) Debt (other than the Obligations) for payment of
any of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
     Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt and constituting a Capital Lease
or a purchase money security interest under the UCC.
     RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
     Real Estate: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
     Refinancing Conditions: the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed or refinanced; (b) it has a final
maturity no sooner than, a weighted average life no less than, and an interest
rate no greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or

22



--------------------------------------------------------------------------------



 



refinanced; (e) no additional Lien is granted to secure it; (f) no additional
Person is obligated on such Debt; and (g) upon giving effect to it, no Default
or Event of Default exists.
     Refinancing Debt: Borrowed Money that is the result of an extension,
renewal or refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).
     Reimbursement Date: as defined in Section 2.3.2.
     Report: as defined in Section 12.2.3.
     Reportable Event: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
     Required Lenders: Lenders (subject to Section 4.2) having (a) Commitments
in excess of 50% of the aggregate Commitments; and (b) if the Commitments have
terminated, Loans in excess of 50% of all outstanding Loans.
     Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
up to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).
     Restrictive Agreement: an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower, Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
     Restricted Investment: any Investment by an Obligor or Subsidiary, other
than (a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Investments by (i) Obligors in other Obligors, (ii) Non-Obligor Subsidiaries
in Obligors and (iii) Obligors or Non-Obligor Subsidiaries in Non-Obligor
Subsidiaries in an aggregate amount not to exceed $3,500,000; provided, that
additional Investments by Obligors or Non-Obligor Subsidiaries in Non-Obligor
Subsidiaries in excess of such amount shall be permitted so long as (A) Company
shall deliver pro forma financial statements which demonstrate, on a pro forma
basis (1) the average daily amount of Availability for the 30 day period
immediately preceding such additional Investment and (2) Availability on the
date of such additional Investment shall, in each case after giving effect to
such additional Investment, be at least $25,000,000, (B) before and after giving
effect to such additional Investment, no Default or Event of Default shall have
occurred and be continuing and (C) the aggregate amount of all such additional
Investments made pursuant to this proviso shall not exceed $1,500,000; (c) Cash
Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (d) loans and
advances permitted under Section 10.2.7; (e) Permitted Acquisitions; (f) loans
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors in the Ordinary Course of Business; and (g) Hedging Agreements;
provided, however, that such Hedging Agreements shall

23



--------------------------------------------------------------------------------



 



only hedge risks arising in the Ordinary Course of Business and shall not be
entered into for speculative purposes.
     Royalties: all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.
     S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
     Sanctioned Person: a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank
Products.
     Security Documents: the Guaranties, Pledge Agreement, Patent Assignments,
Trademark Security Agreements, Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.
     Senior Officer: the president, chief executive officer or chief financial
officer of a Borrower or, if the context requires, an Obligor.
     Settlement Report: a report delivered by Agent to Lenders summarizing the
Loans and participations in LC Obligations outstanding as of a given settlement
date, allocated to Lenders on a Pro Rata basis in accordance with their
Commitments.
     Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
     Subordinated Debt: Debt incurred by a Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.

24



--------------------------------------------------------------------------------



 



     Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).
     Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
     Termination Date: May 5, 2012.
     Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations.
     Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
     Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the
same interest option and, in the case of LIBOR Loans, the same Interest Period.
     UCC: the Uniform Commercial Code as in effect in the State of Illinois or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
     Unfunded Pension Liability: the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     Unused Commitments: on any date, the amount by which the Commitments exceed
the sum of (a) the outstanding aggregate principal amount of all Loans plus
(b) the outstanding aggregate principal amount of all LC Obligations.
     Upstream Payment: a Distribution by a Subsidiary of a Borrower to such
Borrower.
     Value: for an Account, its face amount, net of any returns, rebates,
discounts (calculated on the shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) that have been or could be claimed by
the Account Debtor or any other Person.
     1.2. Accounting Terms. Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change and the change is disclosed to Agent.
If at any time any change in GAAP would affect the computation of any financial
covenant or requirement set forth

25



--------------------------------------------------------------------------------



 



in any Loan Document, and either Company or Required Lenders shall so request,
the Agent, the Lenders and Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided, however, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Company shall provide to the Agent financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.3. Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of Illinois from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”
     1.4. Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1; or
(g) discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All calculations of Value, fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to Agent (and
not necessarily calculated in accordance with GAAP). Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent, Issuing Bank or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, it means actual knowledge of a Senior Officer, or knowledge that
a Senior Officer would have obtained if he or she had engaged in good faith and
diligent performance of his or her duties, including reasonably specific
inquiries of employees or agents and a good faith attempt to ascertain the
matter to which such phrase relates. All time references in this Agreement and
the other Loan Documents shall be to Eastern

26



--------------------------------------------------------------------------------



 



Daylight or Eastern Standard time, as then in effect, from time to time unless
otherwise indicated.
SECTION 2. CREDIT FACILITIES
     2.1. Commitments.
          2.1.1. Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Commitment, on the terms set forth herein, to make Loans to Borrowers from
time to time through the Commitment Termination Date. The Loans may be repaid
and reborrowed as provided herein. In no event shall Lenders have any obligation
to honor a request for a Loan if the unpaid balance of Loans outstanding at such
time (including the requested Loan) would exceed the Borrowing Base.
          2.1.2. Notes. The Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender. At the
request of any Lender, Borrowers shall deliver a Note to such Lender.
          2.1.3. Use of Proceeds. The proceeds of Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; or (d) for working capital and
other lawful corporate purposes of Borrowers.
          2.1.4. Voluntary Reduction or Termination of Commitments.
          (a) The Commitments shall terminate on the Termination Date, unless
sooner terminated in accordance with this Agreement. Upon at least 30 days prior
written notice to Agent at any time after the first Loan Year, Borrowers may, at
their option, terminate the Commitments and this credit facility. Any notice of
termination given by Borrowers shall be irrevocable. On the Commitment
Termination Date, Borrowers shall make Full Payment of all Obligations.
          (b) Borrowers may permanently reduce the Commitments, on a Pro Rata
basis for each Lender, upon at least 10 days prior written notice to Agent,
which notice shall specify the amount of the reduction and shall be irrevocable
once given. Each reduction shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof.
          2.1.5. Overadvances. If the aggregate Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Commitments at any time, the excess amount
shall be payable by Borrowers on demand by Agent, but all such Loans shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents. Unless its authority has been revoked in
writing by Required Lenders, Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrowers to cure an
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 5.0% of the Borrowing Base; and (b) regardless of whether an
Event of Default exists, if Agent discovers an Overadvance not previously known

27



--------------------------------------------------------------------------------



 



by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than $1,000,000, and (ii) does not continue for
more than 30 consecutive days. In no event shall Overadvance Loans be required
that would cause the outstanding Loans and LC Obligations to exceed the
aggregate Commitments. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby. In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
          2.1.6. Protective Advances. Without regard to the aggregate
Commitments, Agent shall be authorized, in its discretion, at any time that any
conditions in Section 6 are not satisfied, to make Base Rate Loans (“Protective
Advances”) (a) up to an aggregate amount of $2,500,000 outstanding at any time,
if Agent deems such Loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectibility or repayment of Obligations; or
(b) to pay any other amounts chargeable to Obligors under any Loan Documents,
including costs, fees and expenses. Each Lender shall participate in each
Protective Advance on a Pro Rata basis. Required Lenders may at any time revoke
Agent’s authority to make further Protective Advances by written notice to
Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.
     2.2. Increase of Commitments. At any time following the Closing Date,
Company shall have the right from time to time and upon not less than thirty
(30) days prior notice to Agent to increase the aggregate amount of Commitments
(each such increase, a “Commitment Increase”); provided, however, that:
          (a) no Default or Event of Default shall have occurred and be
continuing or would result from any such requested Commitment Increase or
borrowings thereunder;
          (b) each Commitment Increase shall be in an aggregate principal amount
of at least $10,000,000 or a whole multiple of $1,000,000 in excess thereof;
          (c) the aggregate amount of all Commitment Increases made pursuant to
this Section shall not exceed $25,000,000;
          (d) Commitment Increases shall not increase or otherwise affect the
Letter of Credit Subline;
          (e) the Commitment of any Lender shall not be increased without the
approval of such Lender;
          (f) in connection with each proposed Commitment Increase, Company
shall first solicit Commitment Increases from the Lenders (provided, however,
that no Lender shall have an obligation to commit to all or a portion of the
proposed Commitment Increase) and if any Lender shall decline such solicitation,
Company shall solicit Commitment Increases from (i) the remaining Lenders and
then (ii) Eligible Assignees that are reasonably acceptable to both Agent and
Company;

28



--------------------------------------------------------------------------------



 



          (g) in connection with each proposed Commitment Increase, Company and
the Lenders providing for such Commitment Increase shall determine the other
terms of such Commitment Increase;
          (h) in the event that any existing Lender or any new Lender commits to
such requested Commitment Increase, (i) any new Lender will execute an accession
agreement to this Agreement, (ii) the Commitment of any existing Lender that has
committed to provide any of the requested Commitment Increase shall be
increased, (iii) the Pro Rata share of each Lender shall be adjusted, (iv)
Borrowers shall make such borrowings and repayments as shall be necessary to
effect the reallocation of the Commitments (and Borrowers shall pay any breakage
costs in connection therewith) and (v) other changes shall be made to the Loan
Documents as may be necessary to reflect the aggregate amount, if any, by which
the Lenders have agreed to increase their respective Commitments or make new
commitments in response to Company’s request for a Commitment Increase pursuant
to this Section and which other changes do not adversely affect the rights of
those Lenders not participating in the requested Commitment Increase;
          (i) if the aggregate amount of all Commitments is increased in
accordance with this Section, Agent and Company shall determine the effective
date (the “Commitment Increase Effective Date”) and the final allocation of such
increase. Agent shall promptly notify Company and the Lenders of the final
allocation of such increase and Commitment Increase Effective Date; and
          (j) each Commitment Increase shall be subject to all of the terms and
conditions of this Agreement, and shall be secured by the Collateral and
guaranteed by Guarantors pursuant to the terms hereof.
2.3. Letter of Credit Facility.
          2.3.1. Issuance of Letters of Credit. Issuing Bank agrees to issue
Letters of Credit from time to time until 30 days prior to the Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:
          (a) Each Borrower acknowledges that Issuing Bank’s willingness to
issue any Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and LC Application at least three Business Days prior to
the requested date of issuance; (ii) each LC Condition is satisfied; and
(iii) if a Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and Issuing Bank to eliminate any funding
risk associated with the Defaulting Lender. If Issuing Bank receives written
notice from a Lender at least five Business Days before issuance of a Letter of
Credit that any LC Condition has not been satisfied, Issuing Bank shall have no
obligation to issue the requested Letter of Credit (or any other) until such
notice is withdrawn in writing by that Lender or until Required Lenders have
waived such condition in accordance with this Agreement. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.

29



--------------------------------------------------------------------------------



 



          (b) Letters of Credit may be requested by a Borrower only (i) to
support obligations of such Borrower incurred in the Ordinary Course of
Business; or (ii) for other purposes as Agent and Lenders may approve from time
to time in writing. The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application shall be required at the discretion of Issuing Bank.
          (c) Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary. In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative. Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.
          (d) In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
     2.3.2. Reimbursement; Participations.
          (a) If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Loans from the Reimbursement
Date until payment by Borrowers. The obligation of Borrowers to reimburse
Issuing Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to

30



--------------------------------------------------------------------------------



 



any lack of validity or enforceability of any Letter of Credit or the existence
of any claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary. Whether or not Company submits a Notice of Borrowing,
Borrowers shall be deemed to have requested a Borrowing of Base Rate Loans in an
amount necessary to pay all amounts due Issuing Bank on any Reimbursement Date
and each Lender agrees to fund its Pro Rata share of such Borrowing whether or
not the Commitments have terminated, an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.
          (b) Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit. If Issuing Bank makes any payment
under a Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
          (c) The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
          (d) No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its gross negligence or willful misconduct.
Issuing Bank shall not have any liability to any Lender if Issuing Bank refrains
from any action under any Letter of Credit or LC Documents until it receives
written instructions from Required Lenders.
          2.3.3. Cash Collateral. If any LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s

31



--------------------------------------------------------------------------------



 



request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations. Borrowers
shall, on demand by Issuing Bank or Agent from time to time, Cash Collateralize
the LC Obligations of any Defaulting Lender. If Borrowers fail to provide any
Cash Collateral as required hereunder, Lenders may (and shall upon direction of
Agent) advance, as Loans, the amount of the Cash Collateral required (whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied).
SECTION 3. INTEREST, FEES AND CHARGES
     3.1. Interest.
          3.1.1. Rates and Payment of Interest.
          (a) The Obligations (other than Bank Products) shall bear interest
(i) if a Base Rate Loan, at the Base Rate in effect from time to time, plus the
Applicable Margin; (ii) if a LIBOR Loan, at LIBOR for the applicable Interest
Period, plus the Applicable Margin; and (iii) if any other Obligation (other
than Bank Products) (including, to the extent permitted by law, interest not
paid when due), at the Base Rate in effect from time to time, plus the
Applicable Margin for Base Rate Loans. Interest shall accrue from the date the
Loan is advanced or the Obligation is incurred or payable, until paid by
Borrowers. If a Loan is repaid on the same day made, one day’s interest shall
accrue.
          (b) During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Lenders due to an Event of Default are difficult to ascertain and that the
Default Rate is a fair and reasonable estimate to compensate Lenders for this.
          (c) Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Commitment
Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.
          3.1.2. Application of LIBOR to Outstanding Loans.
          (a) Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
          (b) Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Company shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after

32



--------------------------------------------------------------------------------



 



receiving any such notice, Agent shall notify each Lender thereof. Each Notice
of Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 30 days if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loans into Base Rate Loans.
          3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60 or 90 days;
provided, however, that:
          (a) the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
          (b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
          (c) no Interest Period shall extend beyond the Termination Date.
          3.1.4. Interest Rate Not Ascertainable. If Agent shall determine that
on any date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination. Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
     3.2. Fees.
          3.2.1. Unused Line Fee. Borrowers shall pay to Agent for the Pro Rata
benefit of Lenders, on the first day of each calendar month, a fee equal to the
average daily Unused Commitment for the immediately preceding calendar month
multiplied by the Applicable Unused Commitment Margin in effect on such date;
provided, however, that if the Commitments are terminated on a day other than
the first day of a calendar month, then any such fee payable for the calendar
month in which termination shall occur shall be paid on the effective date of
such termination.
          3.2.2. LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
stated amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all

33



--------------------------------------------------------------------------------



 



customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.
          3.2.3. Other Fees. Borrowers shall pay to Agent such fees as are
described in the Fee Letter.
     3.3. Computation of Interest, Fees, Yield Protection. All interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Company by Agent
or the affected Lender, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrowers shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.
     3.4. Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all reasonable
out of pocket legal, accounting, appraisal, consulting, and other fees, costs
and expenses incurred by it in connection with (a) negotiation and preparation
of any Loan Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third party.
If, for any reason (including inaccurate reporting on financial statements or a
Compliance Certificate), it is determined that a higher Applicable Margin should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively and Borrowers shall immediately pay to Agent, for the
Pro Rata benefit of Lenders, an amount equal to the difference between the
amount of interest and fees that would have accrued using the proper margin and
the amount actually paid. All amounts payable by Borrowers under this Section
shall be due on demand.
     3.5. Illegality. If any Lender determines that any Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of

34



--------------------------------------------------------------------------------



 



the Interest Period therefor, if such Lender may lawfully continue to maintain
such LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
     3.6. Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Company
and each Lender. Thereafter, the obligation of Lenders to make or maintain LIBOR
Loans shall be suspended until Agent (upon instruction by Required Lenders)
revokes such notice. Upon receipt of such notice, Company may revoke any pending
request for a Borrowing of, conversion to or continuation of a LIBOR Loan or,
failing that, will be deemed to have submitted a request for a Base Rate Loan.
     3.7. Increased Costs; Capital Adequacy.
          3.7.1. Change in Law. If any Change in Law shall:
          (a) impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
          (b) subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.9 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or Issuing Bank); or
          (c) impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Loan, Loan Document,
Letter of Credit or participation in LC Obligations;
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered; provided, however, that any such additional
amount shall be applicable to all customers of such Lender or Issuing Bank under
loan facilities of the types provided under this Agreement.

35



--------------------------------------------------------------------------------



 



          3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered; provided, however, that any such additional
amount shall be applicable to all customers of such Lender or Issuing Bank under
loan facilities of the types provided under this Agreement.
          3.7.3. Compensation. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender or Issuing Bank notifies Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it. Borrowers shall pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.
     3.9. Funding Losses. If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan does not
occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.

36



--------------------------------------------------------------------------------



 



     3.10. Maximum Interest. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 4. LOAN ADMINISTRATION
     4.1. Manner of Borrowing and Funding Loans.
          4.1.1. Notice of Borrowing.
          (a) Whenever Borrowers desire funding of a Borrowing of Loans, Company
shall give Agent a Notice of Borrowing. Such notice must be received by Agent no
later than 11:00 a.m. (i) on the Business Day of the requested funding date, in
the case of Base Rate Loans, and (ii) at least three Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after
11:00 a.m. shall be deemed received on the next Business Day. Each Notice of
Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).
          (b) Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such Obligations. The proceeds of such Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, during any
Dominion Trigger Period, Agent may, at its option, charge such Obligations
against any operating, investment or other account of a Borrower maintained with
Agent or any of its Affiliates.
          (c) If Borrowers establish a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Loans on the date of such presentation, in the amount of the check and items
presented for payment. The proceeds of such Loans may be disbursed directly to
the controlled disbursement account or other appropriate account.
          4.1.2. Fundings by Lenders. Each Lender shall timely honor its
Commitment by funding its Pro Rata share of each Borrowing of Loans that is
properly requested hereunder.

37



--------------------------------------------------------------------------------



 



Agent shall endeavor to notify Lenders of each Notice of Borrowing (or deemed
request for a Borrowing) by 12:00 noon on the proposed funding date for Base
Rate Loans or by 3:00 p.m. at least two Business Days before any proposed
funding of LIBOR Loans. Each Lender shall fund to Agent such Lender’s Pro Rata
share of the Borrowing to the account specified by Agent in immediately
available funds not later than 2:00 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which event Lender
shall fund its Pro Rata share by 11:00 a.m. on the next Business Day. Subject to
its receipt of such amounts from Lenders, Agent shall disburse the proceeds of
the Loans as directed by Company. Unless Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrowers. If a Lender’s share of any Borrowing or of
any settlement pursuant to Section 4.1.3(b) is not received by Agent, then
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.
          4.1.3. Settlement.
          (a) [Reserved].
          (b) To facilitate administration of the Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Loans may take place
on a date determined from time to time by Agent, which shall occur at least once
each week. On each settlement date, settlement shall be made with each Lender in
accordance with the Settlement Report delivered by Agent to Lenders. Each
Lender’s obligation to make settlements with Agent is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied.
          4.1.4. Notices. Each Borrower authorizes Agent and Lenders to extend,
convert or continue Loans, effect selections of interest rates, and transfer
funds to or on behalf of Borrowers based on telephonic or e-mailed instructions.
Borrowers shall confirm each such request by prompt delivery to Agent of a
Notice of Borrowing or Notice of Conversion/Continuation, if applicable, but if
it differs in any material respect from the action taken by Agent or Lenders,
the records of Agent and Lenders shall govern. Neither Agent nor any Lender
shall have any liability for any loss suffered by a Borrower as a result of
Agent or any Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on a Borrower’s behalf.
     4.2. Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Loan, to make any
payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be

38



--------------------------------------------------------------------------------



 



responsible for default by another Lender. Lenders and Agent agree (which
agreement is solely among them, and not for the benefit of or enforceable by any
Borrower) that, solely for purposes of determining a Defaulting Lender’s right
to vote on matters relating to the Loan Documents and to share in payments, fees
and Collateral proceeds thereunder, a Defaulting Lender shall not be deemed to
be a “Lender” until all its defaulted obligations have been cured.
     4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each
Borrowing of LIBOR Loans when made shall be in a minimum amount of $1,000,000,
plus any increment of $500,000 in excess thereof.
     No more than six Borrowings of LIBOR Loans may be outstanding at any time,
and all LIBOR Loans having the same length and beginning date of their Interest
Periods shall be aggregated together and considered one Borrowing for this
purpose.
     Upon determining LIBOR for any Interest Period requested by Borrowers,
Agent shall promptly notify Borrowers thereof by telephone or electronically
and, if requested by Borrowers, shall confirm any telephonic notice in writing.
     4.4. Borrower Agent. Each Borrower hereby designates Company as its
representative and agent for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of Borrowing
Base and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Agent, Issuing Bank or any Lender. Company hereby accepts such appointment.
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any notice of borrowing)
delivered by Company on behalf of any Borrower. All notices and other forms of
communication with a Borrower hereunder shall be provided to Company on behalf
of such Borrower. Each of Agent, Issuing Bank and Lenders shall deal exclusively
with Company for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Company shall be binding upon and enforceable
against it.
     4.5. One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
     4.6. Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations (other than contingent indemnity obligations with
respect to then unasserted claims) shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services). All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the Obligations (other
than contingent

39



--------------------------------------------------------------------------------



 



indemnity obligations with respect to then unasserted claims). Notwithstanding
Full Payment of the Obligations, Agent shall not be required to terminate its
Liens in any Collateral unless, with respect to any damages Agent may incur as a
result of the dishonor or return of Payment Items applied to Obligations, Agent
receives (a) a written agreement, executed by Borrowers and any Person whose
advances are used in whole or in part to satisfy the Obligations, indemnifying
Agent and Lenders from any such damages; or (b) such Cash Collateral as Agent,
in its discretion, deems necessary to protect against any such damages.
Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2 and this Section, and
the obligation of each Obligor and Lender with respect to each indemnity given
by it in any Loan Document, shall survive Full Payment of the Obligations and
any release relating to this credit facility.
SECTION 5. PAYMENTS
     5.1. General Payment Provisions. All payments of Obligations shall be made
in Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section 3.9.
Any prepayment of Loans shall be applied first to Base Rate Loans and then to
LIBOR Loans, unless a LIBOR Loan is then required to be paid in which case the
prepayment shall be applied first to such LIBOR Loan.
     5.2. Repayment of Loans. Loans shall be due and payable in full on the
Termination Date, unless payment is sooner required hereunder. Loans may be
prepaid from time to time, without penalty or premium. If any Asset Disposition
includes the disposition of Accounts, then Net Proceeds equal to the greater of
(a) the net book value of such Accounts or (b) the reduction in the Borrowing
Base upon giving effect to such disposition, shall be applied to the Loans;
provided, however, that no such application shall be required if, both
immediately before and after giving effect to any such Asset Disposition, no
Dominion Trigger Period exists. Notwithstanding anything herein to the contrary,
if an Overadvance exists, Borrowers shall, on the sooner of Agent’s demand or
the first Business Day after any Borrower has knowledge thereof, repay the
outstanding Loans in an amount sufficient to reduce the principal balance of
Loans to the Borrowing Base.
     5.3. [Reserved].
     5.4. Payment of Other Obligations. Obligations other than Loans, including
LC Obligations and Extraordinary Expenses, shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, on demand.
     5.5. Marshaling; Payments Set Aside. None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the

40



--------------------------------------------------------------------------------



 



extent of such recovery, the Obligation originally intended to be satisfied, and
all Liens, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.
     5.6. Post-Default Allocation of Payments.
          5.6.1. Allocation. Notwithstanding anything herein to the contrary,
during any Dominion Trigger Period or at such time following the exercise of
remedies pursuant to Section 11.2(a) or (b), monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:
          (a) first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;
          (b) second, to all amounts owing to Issuing Bank on LC Obligations;
          (c) third, to all Obligations constituting fees (excluding amounts
relating to Bank Products);
          (d) fourth, to all Obligations constituting interest (excluding
amounts relating to Bank Products);
          (e) fifth, to provide Cash Collateral for outstanding Letters of
Credit;
          (f) sixth, to all other Obligations, other than Bank Product Debt; and
          (g) last, to Bank Product Debt.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to Agent or the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due. Agent shall have
no obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the Secured Party. In the absence of such
notice, Agent may assume the amount to be distributed is the Bank Product Amount
last reported to it. The allocations set forth in this Section are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Obligor.
This Section is not for the benefit of or enforceable by any Borrower.
          5.6.2. Erroneous Application. Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

41



--------------------------------------------------------------------------------



 



     5.7. Application of Payments. The ledger balance in the main Dominion
Account as of the end of a Business Day shall be applied to the Obligations at
the beginning of the next Business Day, during any Dominion Trigger Period. If,
as a result of such application, a credit balance exists, the balance shall not
accrue interest in favor of Borrowers and shall be made available to Borrowers
as long as no Default or Event of Default exists. At any time Section 5.6.1
applies, each Borrower irrevocably waives the right to direct the application of
any payments or Collateral proceeds, and agrees that Agent shall have the
continuing, exclusive right to apply and reapply same against the Obligations,
in such manner as Agent deems advisable.
     5.8. Loan Account; Account Stated.
          5.8.1. Loan Account. Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of Borrowers resulting from each Loan or issuance of a Letter of Credit
from time to time. Any failure of Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Company, and each Borrower confirms that such arrangement
shall have no effect on the joint and several character of its liability for the
Obligations.
          5.8.2. Entries Binding. Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein. If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.
     5.9. Taxes.
          5.9.1. Payments Free of Taxes. All payments by Obligors of Obligations
shall be free and clear of and without reduction for any Taxes. If Applicable
Law requires any Obligor or Agent to withhold or deduct any Tax (including
backup withholding or withholding Tax), the withholding or deduction shall be
based on information provided pursuant to Section 5.10 and Agent shall pay the
amount withheld or deducted to the relevant Governmental Authority. If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by Borrowers shall be increased so that Agent, Lender or Issuing
Bank, as applicable, receives an amount equal to the sum it would have received
if no such withholding or deduction (including deductions applicable to
additional sums payable under this Section) had been made. Without limiting the
foregoing, Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities.
          5.9.2. Payment. Borrowers shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,

42



--------------------------------------------------------------------------------



 



interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10. A
certificate as to the amount of any such payment or liability delivered to
Company by Agent, or by a Lender or Issuing Bank (with a copy to Agent), shall
be conclusive, absent manifest error. As soon as practicable after any payment
of Taxes by a Borrower in accordance with the terms of any indemnification
hereunder, Company shall deliver to Agent a receipt from the Governmental
Authority or other evidence of payment satisfactory to Agent.
     5.10. Lender Tax Information.
          5.10.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Company, at the times and in form required by
Applicable Law or reasonably requested by Agent or Company, sufficient to permit
Agent or Borrowers to determine (a) whether or not payments made with respect to
Obligations are subject to Taxes, (b) if applicable, the required rate of
withholding or deduction, and (c) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes for such payments or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
          5.10.2. Documentation. If a Borrower is resident for tax purposes in
the United States, any Lender that is a “United States person” within the
meaning of section 7701(a)(30) of the Code shall deliver to Agent and Company
IRS Form W-9 or such other documentation or information prescribed by Applicable
Law or reasonably requested by Agent or Company to determine whether such Lender
is subject to backup withholding or information reporting requirements. If any
Foreign Lender is entitled to any exemption from or reduction of withholding tax
for payments with respect to the Obligations, it shall deliver to Agent and
Company, on or prior to the date on which it becomes a Lender hereunder (and
from time to time thereafter upon request by Agent or Company, but only if such
Foreign Lender is legally entitled to do so), (a) IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and all required supporting
documentation; (d) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, IRS Form
W-8BEN and a certificate showing such Foreign Lender is not (i) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder”
of any Obligor within the meaning of section 881(c)(3)(B) of the Code, or
(iii) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code; or (e) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in withholding tax, together with such
supplementary documentation necessary to allow Agent and Borrowers to determine
the withholding or deduction required to be made.
          5.10.3. Lender Obligations. Each Lender and Issuing Bank shall
promptly notify Borrowers and Agent of any change in circumstances that would
change any claimed Tax exemption or reduction. Each Lender and Issuing Bank
shall indemnify, hold harmless and reimburse (within 10 days after demand
therefor) Borrowers and Agent for any Taxes, losses, claims, liabilities,
penalties, interest and expenses (including reasonable attorneys’ fees) incurred
by or asserted against a Borrower or Agent by any Governmental Authority due to
such Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency
in, any documentation required to be delivered by it pursuant to this Section.
Each Lender and Issuing Bank authorizes Agent to

43



--------------------------------------------------------------------------------



 



set off any amounts due to Agent under this Section against any amounts payable
to such Lender or Issuing Bank under any Loan Document. This Section shall
survive Full Payment of the Obligations, or any resignation or replacement of
Agent, any Lender or Issuing Bank.
     5.11. Nature and Extent of Each Borrower’s Liability.
          5.11.1. Joint and Several Liability. Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, all Obligations and
all agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations (other than contingent indemnity
obligations with respect to then unasserted claims).
          5.11.2. Waivers.
          (a) Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations. It is agreed among each Borrower,
Agent and Lenders that the provisions of this Section 5.11 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.
          (b) Agent and Lenders may, in their discretion, in accordance with the
provisions of the Loan Documents and Applicable Law, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.11. If, in

44



--------------------------------------------------------------------------------



 



taking any action in connection with the exercise of any rights or remedies,
Agent or any Lender shall forfeit any other rights or remedies, including the
right to enter a deficiency judgment against any Borrower or other Person,
whether because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had; provided, however, that notwithstanding the
foregoing, Borrowers shall not be considered to have waived any claim relating
to any action arising out of gross negligence or willful misconduct. Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by Agent but shall
be credited against the Obligations. The amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.11, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.
          5.11.3. Extent of Liability; Contribution.
          (a) Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.
          (b) If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
          (c) Nothing contained in this Section 5.11 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s

45



--------------------------------------------------------------------------------



 



business, and all accrued interest, fees, expenses and other related Obligations
with respect thereto, for which such Borrower shall be primarily liable for all
purposes hereunder. Agent and Lenders shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans and Letters of Credit to such Borrower.
          5.11.4. Joint Enterprise. Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically.
Borrowers’ business is a mutual and collective enterprise, and Borrowers believe
that consolidation of their credit facility will enhance the borrowing power of
each Borrower and ease the administration of their relationship with Lenders,
all to the mutual advantage of Borrowers. Borrowers acknowledge and agree that
Agent’s and Lenders’ willingness to extend credit to Borrowers and to administer
the Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
          5.11.5. Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.
SECTION 6. CONDITIONS PRECEDENT
     6.1. Conditions Precedent to Initial Loans. In addition to the conditions
set forth in Section 6.2, Lenders shall not be required to fund any requested
Loan, issue any Letter of Credit, or otherwise extend credit to Borrowers
hereunder, until the date (“Closing Date”) that each of the following conditions
has been satisfied:
          (a) Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note. Each other Loan Document shall have
been duly executed and delivered to Agent by each of the signatories thereto,
and each Obligor shall be in compliance with all terms thereof.
          (b) Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens. Agent shall have
received all Deposit Account Control Agreements and such other third party
agreements (including all necessary approvals, waivers and consents from all
Governmental Authorities) as Agent may require, all in form and substance
satisfactory to Agent.
          (c) Agent shall have received duly executed agreements establishing
each Dominion Account and related lockbox, in form and substance, and with
financial institutions, satisfactory to Agent.
          (d) Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) such Borrower is Solvent; (ii) no Default or

46



--------------------------------------------------------------------------------



 



Event of Default exists; (iii) the representations and warranties set forth in
this Agreement and the other Loan Documents are true and correct; and (iv) such
Borrower has complied with all agreements and conditions to be satisfied by it
under the Loan Documents.
          (e) Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.
          (f) Agent shall have received a written opinion of (i) Company’s
internal counsel, (ii) Calfee, Halter & Griswold LLP, and (iii) any local
counsel to Borrowers or Agent, in form and substance satisfactory to Agent.
          (g) Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization. Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of (i) such Obligor’s jurisdiction of organization,
(ii) the jurisdiction where such Obligor maintains its chief executive office
and (iii) each jurisdiction where such Obligor owns Real Estate or holds a
material amount of Collateral.
          (h) Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrowers, all in compliance
with the Loan Documents.
          (i) Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent. No material adverse change in
the financial condition of any Obligor or in the quality, quantity or value of
any Collateral shall have occurred since March 31, 2008.
          (j) Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the Closing Date.
          (k) Agent shall have received a Borrowing Base Certificate prepared as
of the Closing Date, except that: (i) the Accounts included will be as of
April 30, 2009; (ii) Accounts that are not Eligible Accounts because they are
unpaid for more than 60 days after the original due date, or more than 90 days
after the original invoice date will be as of April 30, 2009; and (iii) all
other ineligible Accounts will be as of March 31, 2009. Upon giving effect to
the initial funding of Loans and issuance of Letters of Credit, and the payment
by Borrowers of all fees and expenses incurred in connection herewith, as well
as any payables stretched beyond their customary payment practices, Availability
shall be at least $25,000,000.
          (l) Agent shall have received (i) financial projections of Company,
prepared on a monthly basis for Fiscal Year 2010 (including income statements,
balance sheets and

47



--------------------------------------------------------------------------------



 



statements of cash flows) and (ii) draft financial statements (including income
statements, balance sheets and statements of cash flows) for Company as of
March 31, 2009, together with comparable statements for Company as of March 31,
2008.
          (m) Agent shall have received (i) a statement of sources and uses of
funds covering all payments reasonably expected to be made by Borrowers in
connection with the transactions contemplated by the Loan Documents to be
consummated on the Closing Date, including an itemized estimate of all fees,
expenses and other closing costs and (ii) payment instructions with respect to
each wire transfer to be made by Agent on behalf of the Lenders or Borrowers on
the Closing Date setting forth the amount of such transfer, the purpose of such
transfer, the name and number of the account to which such transfer is to be
made, the name and ABA number of the bank or other financial institution where
such account is located and the name and telephone number of an individual that
can be contacted to confirm receipt of such transfer.
          (n) Agent shall have received all information from Borrowers requested
by Agent and necessary for the Lenders’ compliance with the Patriot Act.
          (o) Agent shall have received a fully executed Fee Letter, in form and
substance satisfactory to Agent.
          (p) Agent shall have received a fully executed Pledge Agreement,
together with the original stock certificate and stock power required to
properly perfect Agent’s first priority security interest in 100% of the Equity
Interests of Agilysys NJ, Inc., each in form and substance satisfactory to
Agent.
     6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
          (a) No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;
          (b) The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects on the date of, and
upon giving effect to, such funding, issuance or grant, except for
representations and warranties that expressly relate to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date); provided, however,
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects;
          (c) All conditions precedent in any other Loan Document shall be
satisfied;
          (d) No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and

48



--------------------------------------------------------------------------------



 



          (e) With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.
     6.3. Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or
Lenders fund any Loans, arrange for issuance of any Letters of Credit or grant
any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.
SECTION 7. COLLATERAL
     7.1. Grant of Security Interest. To secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
personal Property of such Borrower, including all of the following Property (but
specifically excluding Excluded Assets), whether now owned or hereafter
acquired, and wherever located:
          (a) all Accounts;
          (b) all Chattel Paper, including electronic chattel paper;
          (c) all Commercial Tort Claims, including those related to Agilysys,
Inc. v. Keith M. Gordon, et al (N.D. Ohio 12-10-2008; Case No. 1:06 CV 1665);
          (d) all Deposit Accounts;
          (e) all Documents;
          (f) all General Intangibles, including Intellectual Property;
          (g) all Goods, including Inventory, Equipment and fixtures;
          (h) all Instruments;
          (i) all Investment Property;
          (j) all Letter-of-Credit Rights;
          (k) all Supporting Obligations;
          (l) all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;

49



--------------------------------------------------------------------------------



 



          (m) all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
          (n) all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
     7.2. Lien on Deposit Accounts; Cash Collateral.
          7.2.1. Deposit Accounts. To further secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
amounts credited to any Deposit Account of such Borrower, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept. During any Dominion Trigger Period, each Borrower hereby authorizes and
directs each bank or other depository to deliver to Agent, upon request of the
Agent, all balances in any Deposit Account maintained by such Borrower, without
inquiry into the authority or right of Agent to make such request.
          7.2.2. Cash Collateral. During any Dominion Trigger Period, any Cash
Collateral may be invested, at Agent’s discretion, in Cash Equivalents, but
Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Borrower, and shall have no responsibility for any investment
or loss. Each Borrower hereby grants to Agent, for the benefit of Secured
Parties, a security interest in all Cash Collateral held from time to time and
all proceeds thereof, as security for the Obligations, whether such Cash
Collateral is held in a Cash Collateral Account or elsewhere. Agent may apply
Cash Collateral to the payment of any Obligations, in such order as Agent may
elect, as they become due and payable. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent. No Borrower or
other Person claiming through or on behalf of any Borrower shall have any right
to any Cash Collateral, until Full Payment of all Obligations.
     7.3. [Reserved].
     7.4. Other Collateral.
          7.4.1. Commercial Tort Claims. Borrowers shall promptly notify Agent
in writing if any Borrower has knowledge of or shall have asserted a Commercial
Tort Claim (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than $1,000,000) and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to confer upon Agent (for
the benefit of Secured Parties) a duly perfected, first priority Lien upon such
claim.
          7.4.2. Certain After-Acquired Collateral. Borrowers shall promptly
(but no more often than quarterly with respect to Intellectual Property) notify
Agent in writing if, after the Closing Date, any Borrower obtains any interest
in any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, upon Agent’s request, shall promptly take such actions as Agent
deems appropriate to effect Agent’s duly perfected, first priority Lien upon
such Collateral,

50



--------------------------------------------------------------------------------



 



including obtaining any appropriate possession, control agreement or Lien
Waiver; provided that a Lien Waiver shall not be required to be delivered with
respect to any Collateral or any leased premises of the Borrowers (other than
such premises where the Borrowers’ books and records relating to Accounts are
located) until the occurrence of a Dominion Trigger Period. If any Collateral is
in the possession of a third party, at Agent’s request, Borrowers shall obtain
an acknowledgment that such third party holds the Collateral for the benefit of
Agent.
     7.5. No Assumption of Liability. The Lien on Collateral granted hereunder
is given as security only and shall not subject Agent or any Lender to, or in
any way modify, any obligation or liability of Borrowers relating to any
Collateral.
     7.6. Further Assurances. Promptly upon request, Borrowers shall deliver
such instruments, assignments or other documents (excluding title certificates)
or agreements, and shall take such actions, as Agent deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement. Each Borrower authorizes Agent
to file any financing statement that indicates the Collateral as “all assets” or
“all personal property” of such Borrower, or words to similar effect, and
ratifies any action taken by Agent before the Closing Date to effect or perfect
its Lien on any Collateral.
     7.7. Foreign Subsidiary Stock. Notwithstanding Section 7.1, the Collateral
shall include only 65% of the voting stock of any Foreign Subsidiary. Other than
the stock certificates, stock powers or endorsements and related documentation
of Agilysys Canada, Inc. required to be delivered on or prior to the Closing
Date, during a Dominion Trigger Period, Borrowers shall deliver all pledge
agreements and other documents as Agent deems appropriate under Applicable Law
to evidence or perfect its Lien on 65% of the voting stock of each Foreign
Subsidiary.
SECTION 8. COLLATERAL ADMINISTRATION
     8.1. Borrowing Base Certificates. Borrowers shall deliver to Agent a
Borrowing Base Certificate (a) on the Closing Date, (b) by the 15th day of each
month, prepared as of the close of business of the previous month, (c) if the
average daily amount of Availability applicable to the previous month is less
than $20,000,000, by Wednesday of each week, prepared as of the close of
business of the previous week, which Borrowing Base Certificate shall update all
information from the most recent Borrowing Base Certificate delivered by
Borrowers to Agent, including, without limitation, sales and collection reports,
a reconciliation of Accounts and other reports regarding Accounts, in form
satisfactory to Agent; provided, however, that Borrowers’ report of Accounts
which are not Eligible Accounts shall not be required to be updated more
frequently than monthly, by the 15th day of each month as of the close of
business of the previous month, and (d) at such other times as Agent may request
in the exercise of its Credit Judgment, together with such supporting
information as Agent may require. All calculations of Availability in any
Borrowing Base Certificate shall originally be made by Borrowers and certified
by a Senior Officer, provided that Agent may from time to time review and adjust
any such calculation (x) to reflect its reasonable estimate of declines in value
of any Collateral, due to collections received in the Dominion Account or
otherwise; (y) to adjust advance rates to reflect changes in dilution, quality,
mix and other factors affecting Collateral;

51



--------------------------------------------------------------------------------



 



and (z) to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Availability Reserve.
     8.2. Administration of Accounts.
          8.2.1. Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent sales, collection, reconciliation
and other reports in form satisfactory to Agent, on such periodic basis as Agent
may request. Each Borrower shall also provide to Agent, on or before the 15th
day of each month, a detailed aged trial balance of all Accounts as of the end
of the preceding month, specifying each Account’s Account Debtor name and
address, amount, invoice date and due date, accompanied by a report showing any
discount, allowance, credit, authorized return or dispute with respect to such
Accounts, and if Agent shall so request, proof of delivery, copies of invoices
and invoice registers, copies of related documents, repayment histories, status
reports and other information as Agent may reasonably request. If Accounts in an
aggregate face amount of $250,000 or more cease to be Eligible Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof.
          8.2.2. Taxes. If an Account of any Borrower includes a charge for any
Taxes, Agent is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.
          8.2.3. Account Verification. Whether or not a Default or Event of
Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Borrower, to verify the validity, amount or any
other matter relating to any Accounts of Borrowers by mail, telephone or
otherwise. Borrowers shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.
          8.2.4. Maintenance of Dominion Account. Borrowers shall maintain
Dominion Accounts pursuant to lockbox or other arrangements acceptable to Agent.
Borrowers shall obtain an agreement (in form and substance satisfactory to
Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, which may be
exercised by Agent during any Dominion Trigger Period, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account, and
waiving offset rights of such servicer or bank, except for customary
administrative charges. If a Dominion Account is not maintained with Bank of
America, Agent may, during any Dominion Trigger Period, require immediate
transfer of all funds in such account to a Dominion Account maintained with Bank
of America. Agent and Lenders assume no responsibility to Borrowers for any
lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
          8.2.5. Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion

52



--------------------------------------------------------------------------------



 



Account). If any Borrower or Subsidiary receives cash or Payment Items with
respect to any Collateral, it shall hold same in trust for Agent and promptly
(not later than the next Business Day) deposit same into a Dominion Account.
     8.3. Administration of Inventory.
          8.3.1. [Reserved].
          8.3.2. [Reserved].
          8.3.3. Acquisition, Sale and Maintenance. No Borrower shall acquire or
accept any Inventory on consignment or approval, and shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA. No Borrower shall sell any Inventory on consignment or
approval or any other basis under which the customer may return or require a
Borrower to repurchase such Inventory. Borrowers shall use, store and maintain
all Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.
     8.4. Administration of Equipment.
          8.4.1. Records and Schedules of Equipment. Each Borrower shall keep
accurate and complete records of its Equipment, including kind, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent. Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.
          8.4.2. Dispositions of Equipment. No Borrower shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Agent,
other than (a) a Permitted Asset Disposition; and (b) replacement of Equipment
that is worn, damaged or obsolete with Equipment of like function and value, if
the replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens (other than Permitted Liens).
          8.4.3. Condition of Equipment. The Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted. Each Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications.
     8.5. Administration of Deposit Accounts. Schedule 8.5 sets forth all
Deposit Accounts maintained by Borrowers, including all Dominion Accounts. Each
Borrower shall take all actions necessary to establish Agent’s control of each
such Deposit Account (other than an account exclusively used for payroll,
payroll taxes or employee benefits, or an account containing not more that
$10,000 at any time). Each Borrower shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Agent) to have
control over a Deposit Account or any Property deposited therein. Each Borrower
shall promptly notify

53



--------------------------------------------------------------------------------



 



Agent of any opening or closing of a Deposit Account and, with the consent of
Agent, will amend Schedule 8.5 to reflect same.
     8.6. General Provisions.
          8.6.1. Location of Collateral. All tangible items of Collateral in
excess of $100,000 at any location, other than Inventory in transit or Equipment
being repaired or in transit, shall at all times be kept by Borrowers at the
business locations set forth in Schedule 8.6.1, except that Borrowers may
(a) make sales or other dispositions of Collateral in accordance with Section
10.2.6; and (b) move Collateral to another location in the United States.
          8.6.2. Insurance of Collateral; Condemnation Proceeds.
          (a) Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best Rating
of at least A7, unless otherwise approved by Agent) satisfactory to Agent. All
proceeds under each policy shall be payable to Agent. Within 30 days of the
Closing Date and from time to time upon request, Borrowers shall deliver to
Agent authentic copies of its insurance policies and updated flood plain
searches. Unless Agent shall agree otherwise, each policy shall include
satisfactory endorsements (i) showing Agent as loss payee; (ii) requiring 30
days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever; and (iii) specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Borrower or the
owner of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If any Borrower fails to provide and
pay for any insurance, Agent may, at its option, following notice to Company,
but shall not be required to, procure the insurance and charge Borrowers
therefor. Each Borrower agrees to deliver to Agent, promptly as rendered, copies
of all reports made to insurance companies. While no Event of Default exists,
Borrowers may settle, adjust or compromise any insurance claim, as long as the
proceeds are delivered to Agent. If an Event of Default exists, only Agent shall
be authorized to settle, adjust and compromise such claims.
          (b) During any Dominion Trigger Period, any proceeds of insurance
(other than proceeds from workers’ compensation or D&O insurance) and any awards
arising from condemnation of any Collateral shall be paid to Agent. During any
Dominion Trigger Period, any such proceeds or awards that relate to Inventory
shall be applied to payment of the Loans, and then to any other Obligations
outstanding. During any Dominion Trigger Period, subject to clause (c) below,
any proceeds or awards that relate to Equipment shall be applied first to Loans
and then to other Obligations.
          (c) After Agent’s receipt of any insurance proceeds or condemnation
awards relating to any loss or destruction of Property, (i) during any Dominion
Trigger Period, if requested by Borrowers in writing within 15 days of such
receipt, Borrowers may use such proceeds or awards to repair or replace such
Property (and until so used, the proceeds shall be held by Agent as Cash
Collateral) as long as (A) no Default or Event of Default exists; (B) such
repair or replacement is promptly undertaken and concluded on terms and
conditions satisfactory to Agent; (C) the repaired or replaced Property is free
of Liens, other than Permitted Liens that are not Purchase Money Liens;
(D) Borrowers comply with disbursement procedures for such

54



--------------------------------------------------------------------------------



 



repair or replacement as Agent may reasonably require; and (E) the aggregate
amount of such proceeds or awards from any single casualty or condemnation does
not exceed $1,000,000 and (ii) during any other time, Borrowers may use such
proceeds or awards to repair or replace such Property (and until so used, the
proceeds shall be held by Agent as Cash Collateral) as long as (A) no Default or
Event of Default exists; (B) the repaired or replaced Property is free of Liens,
other than Permitted Liens that are not Purchase Money Liens; and (C) the
aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $2,500,000.
          8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
          8.6.4. Defense of Title to Collateral. Each Borrower shall at all
times defend its title to Collateral and Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Permitted Liens.
     8.7. Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Borrowers:
          (a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
          (b) During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s

55



--------------------------------------------------------------------------------



 



acceptance or other instrument for which a Borrower is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill any
Borrower’s obligations under the Loan Documents.
SECTION 9. REPRESENTATIONS AND WARRANTIES
     9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:
          9.1.1. Organization and Qualification. Each Borrower and Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
          9.1.2. Power and Authority. Each Obligor is duly authorized to
execute, deliver and perform its Loan Documents. The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require the imposition
of any Lien (other than Permitted Liens) on any Property of any Obligor.
          9.1.3. Enforceability. Each Loan Document is a legal, valid and
binding obligation of each Obligor party thereto, enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
equitable principles (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
          9.1.4. Capital Structure. Schedule 9.1.4 shows, for each Borrower and
Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests, the holders of its Equity Interests (other than the
holders of Company’s Equity Interests), and all agreements binding on such
holders with respect to their Equity Interests. Except as disclosed on Schedule
9.1.4, in the five years preceding the Closing Date, no Borrower or Subsidiary
has acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination. Each Borrower has good title to its Equity
Interests in its Subsidiaries, subject only to Agent’s Lien, and all such Equity
Interests are duly issued, fully paid and non-assessable. Except as disclosed in
documents filed with the SEC as of the Closing Date or as may be approved and
issued by Company’s shareholders at any subsequent date, there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Borrower or Subsidiary, except as may be issued as part
of equity compensation plans in accordance with any vote of shareholders of
Company.
          9.1.5. Title to Properties; Priority of Liens. Each Borrower and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title

56



--------------------------------------------------------------------------------



 



to all of its personal Property, including all Property reflected in any
financial statements (other than consigned Inventory) delivered to Agent or
Lenders, in each case free of Liens except Permitted Liens. Each Borrower and
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. Except as set forth
on Schedule 9.1.5, all Liens of Agent in the Collateral are duly perfected,
first priority Liens, subject only to Permitted Liens that are expressly allowed
to have priority over Agent’s Liens.
          9.1.6. Accounts. Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto. Borrowers warrant, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Certificate, that:
          (a) it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
          (b) it arises out of a completed, bona fide sale and delivery of goods
or rendition of services in the Ordinary Course of Business, and substantially
in accordance with any purchase order, contract or other document relating
thereto;
          (c) it is for a sum certain, maturing as stated in the invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Agent on request;
          (d) it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
          (e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
          (f) no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
          (g) to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
          9.1.7. Financial Statements. The consolidated and consolidating
balance sheets, and related statements of income, cash flow and shareholder’s
equity, of Borrowers and

57



--------------------------------------------------------------------------------



 



Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, except that all financial statements other
than annual financial statements shall be subject to normal year-end adjustments
and footnotes, and fairly present the financial positions and results of
operations of Borrowers and Subsidiaries at the dates and for the periods
indicated. All projections delivered from time to time to Agent and Lenders have
been prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time. Since March 31, 2008, there has been no change in
the condition, financial or otherwise, of any Borrower or Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
delivered to Agent or Lenders in accordance with Section 10.1.2 at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading. Each
Borrower and Subsidiary is Solvent.
          9.1.8. Surety Obligations. No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
          9.1.9. Taxes. Each Borrower and Subsidiary has filed all federal,
state and material local tax returns and other reports that it is required by
law to file, and has paid, or made provision for the payment of, all federal,
state and other material taxes upon it, its income and its Properties that are
due and payable, except to the extent being Properly Contested. The provision
for Taxes on the books of each Borrower and Subsidiary is adequate for all years
not closed by applicable statutes, and for its current Fiscal Year.
          9.1.10. Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
          9.1.11. Intellectual Property. Each Borrower and Subsidiary owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others. There is no pending
or, to any Borrower’s knowledge, threatened Intellectual Property Claim with
respect to any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property) that could reasonably be expected to have a Material
Adverse Effect. Except as disclosed on Schedule 9.1.11, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property. All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Borrower or
Subsidiary is shown on Schedule 9.1.11, which schedule shall be revised on a
quarterly basis to reflect the addition of Intellectual Property acquired after
the Closing Date.
          9.1.12. Governmental Approvals. Each Borrower and Subsidiary has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Borrowers and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or

58



--------------------------------------------------------------------------------



 



Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.
          9.1.13. Compliance with Laws. Each Borrower and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law. No Inventory has been produced in violation
of the FLSA.
          9.1.14. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up. No
Borrower or Subsidiary has received any Environmental Notice, except where the
claims in such Environmental Notice could not reasonably be expected to have a
Material Adverse Effect. No Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it,
except where such liability could not reasonably be expected to have a Material
Adverse Effect.
          9.1.15. Burdensome Contracts. No Borrower or Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect. No Borrower or Subsidiary is
party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15. No such Restrictive Agreement prohibits the execution, delivery
or performance of any Loan Document by an Obligor.
          9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary. No Borrower or Subsidiary is in default with respect to
any order, injunction or judgment of any Governmental Authority, except for any
default that could not reasonably be expected to have a Material Adverse Effect.
          9.1.17. No Defaults. No event or circumstance has occurred or exists
that constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money, except as could not
reasonably be expected to have a Material Adverse Effect. There is no basis upon
which any party (other than a Borrower or Subsidiary) could terminate a Material
Contract prior to its scheduled termination date.

59



--------------------------------------------------------------------------------



 



          9.1.18. ERISA. Except as disclosed on Schedule 9.1.18:
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification. Each Obligor and ERISA Affiliate has made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
          (c) Except as could not reasonably be expected to have a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
          (d) With respect to any Foreign Plan, except as could not reasonably
be expected to have a Material Adverse Effect, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
          9.1.19. Trade Relations. There exists no actual or threatened
termination, limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of such Borrower or Subsidiary. There exists no condition or circumstance that
could reasonably be expected to impair the ability of any Borrower or Subsidiary
to conduct its business at any time hereafter in substantially the same manner
as

60



--------------------------------------------------------------------------------



 



conducted on the Closing Date, except for any condition or circumstance that
could not reasonably be expected to have a Material Adverse Effect.
          9.1.20. Labor Relations. Except as described on Schedule 9.1.20, no
Borrower or Subsidiary is party to or bound by any collective bargaining
agreement, management agreement or consulting agreement. There are no material
grievances, disputes or controversies with any union or other organization of
any Borrower’s or Subsidiary’s employees, or, to any Borrower’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining.
          9.1.21. Payable Practices. No Borrower or Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.
          9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.
          9.1.23. Margin Stock. No Borrower or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Borrowers to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.
          9.2. Complete Disclosure. No Loan Document contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein not materially misleading. There is no
fact or circumstance that any Obligor has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
     10.1. Affirmative Covenants. As long as any Commitments or Obligations
(other than contingent indemnity obligations with respect to then unasserted
claims) are outstanding, each Borrower shall, and shall cause each Subsidiary
to:
          10.1.1. Inspections; Appraisals.
          (a) Permit Agent from time to time, subject (except when a Default or
Event of Default exists) to reasonable notice and normal business hours, to
visit and inspect the Properties of any Borrower or Subsidiary, inspect, audit
and make extracts from any Borrower’s or Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Subsidiary’s business, financial condition,
assets, prospects and results of operations. Lenders may participate in any such
visit or inspection, at their own expense. Neither Agent nor any Lender shall
have any duty to any Borrower to make any inspection, nor to share any results
of any inspection, appraisal or report with any Borrower.

61



--------------------------------------------------------------------------------



 



Borrowers acknowledge that all inspections, appraisals and reports are prepared
by Agent and Lenders for their purposes, and Borrowers shall not be entitled to
rely upon them.
          (b) Reimburse Agent for all charges, costs and expenses of Agent in
connection with examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agent deems appropriate, up to two times per
Loan Year; provided, however, that if the average daily amount of Availability
for any 30 day period in such Loan Year is less than $35,000,000, up to three
times in such Loan Year; provided, however, that if an examination or appraisal
is initiated during a Default or Event of Default, all charges, costs and
expenses therefor shall be reimbursed by Borrowers without regard to such
limits. Subject to and without limiting the foregoing, Borrowers specifically
agree to pay Agent’s then standard charges for each day that an examiner of
Agent or its Affiliates is engaged in any examination activities, not to exceed
$1,000 per examiner per diem. This Section shall not be construed to limit
Agent’s right to conduct examinations or to obtain appraisals at any time in its
discretion, nor to use third parties for such purposes.
          10.1.2. Financial and Other Information. Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP reflecting all financial transactions;
and furnish to Agent and Lenders:
          (a) as soon as available in final form, and in any event within
90 days after the close of each Fiscal Year, balance sheets as of the end of
such Fiscal Year and the related statements of income, cash flow and
shareholders’ equity for such Fiscal Year, on consolidated and consolidating
bases for Borrowers and Subsidiaries, which consolidated statements shall be
audited and certified (without qualification) by a firm of independent certified
public accountants of recognized standing selected by Borrowers and acceptable
to Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to Agent;
          (b) as soon as available in final form, and in any event within
45 days after the end of each Fiscal Quarter, unaudited balance sheets as of the
end of such Fiscal Quarter and the related statements of income and cash flow
for such Fiscal Quarter and for the portion of the Fiscal Year then elapsed, on
consolidated and consolidating bases for Borrowers and Subsidiaries, setting
forth in comparative form corresponding figures for the preceding Fiscal Year
and certified by the chief financial officer of Company as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such Fiscal Quarter and period, subject to normal year-end
adjustments and the absence of footnotes;
          (c) as soon as available in final form, and in any event within
30 days after the end of each month, unaudited balance sheets as of the end of
such month and the related statements of income and cash flow for such month and
for the portion of the Fiscal Year then elapsed, on a consolidated basis for
Borrowers and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Company as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such month and period, subject
to normal year-end adjustments and the absence of footnotes;

62



--------------------------------------------------------------------------------



 



          (d) concurrently with delivery of financial statements under clauses
(a), (b) and (c) above, or more frequently if requested by Agent while a Default
or Event of Default exists, a Compliance Certificate executed by the chief
financial officer of Company;
          (e) concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrowers by their accountants in connection with such financial statements;
          (f) not later than 60 days after the beginning of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Availability for such Fiscal Year, (i) on a month by month basis
for Fiscal Year 2011 and (ii) on a Fiscal Quarter by Fiscal Quarter basis for
each Fiscal Year thereafter through the Termination Date;
          (g) at Agent’s reasonable request, a listing of each Borrower’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form satisfactory to Agent;
          (h) simultaneously with the sending or filing thereof, notification of
any proxy statements, financial statements or reports that any Borrower has made
generally available to its shareholders; notification of any regular, periodic
and special reports or registration statements or prospectuses that any Borrower
files with the Securities and Exchange Commission or any other Governmental
Authority, or any securities exchange; and notification of any press releases or
other statements made available by a Borrower to the public concerning material
changes to or developments in the business of such Borrower;
          (i) simultaneously with the sending or filing thereof, notification of
any annual report to be filed in connection with each Plan or Foreign Plan; and
          (j) such other reports and information (financial or otherwise,
including updated schedules to this Agreement) as Agent may reasonably request
from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Obligor’s financial condition or business.
          10.1.3. Notices. Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could
reasonably be expected to have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any default under or termination of a Material Contract
(other than the termination of such Material Contract on its scheduled expiry
date); (d) the existence of any Default or Event of Default; (e) any judgment in
an amount exceeding $1,000,000; (f) the assertion of any Intellectual Property
Claim, if an adverse resolution could have a Material Adverse Effect; (g) any
violation or asserted violation of any Applicable Law (including ERISA, OSHA,
FLSA, or any Environmental Laws), if an adverse resolution could have a Material
Adverse Effect; (h) any Environmental Release by an Obligor or on any Property
owned, leased or occupied by an Obligor; or receipt of any Environmental Notice,
except for any such Environmental Release that could not reasonably be expected
to have a Material Adverse Effect;

63



--------------------------------------------------------------------------------



 



(i) the occurrence of any ERISA Event, except for any such ERISA Event that
could not reasonably be expected to have a Material Adverse Effect; (j) the
discharge of or any withdrawal or resignation by Borrowers’ independent
accountants; or (k) any opening of a new office or place of business, at least
10 Business Days following such opening.
          10.1.4. Landlord and Storage Agreements. Upon reasonable request,
provide Agent with copies of all existing agreements, and promptly after
execution thereof provide Agent with copies of all future agreements, between an
Obligor and any landlord, warehouseman, processor, shipper, bailee or other
Person that owns any premises at which any Collateral may be kept or that
otherwise may possess or handle any Collateral.
          10.1.5. Compliance with Laws. Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report to
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority.
          10.1.6. Taxes. Pay and discharge all federal, state and other material
taxes prior to the date on which they become delinquent or penalties attach,
unless such Taxes are being Properly Contested.
          10.1.7. Insurance. In addition to the insurance required hereunder
with respect to Collateral, maintain insurance with insurers (with a Best Rating
of at least A7, unless otherwise approved by Agent), (a) with respect to the
Properties and business of Borrowers and Subsidiaries of such type (including
product liability, workers’ compensation, larceny, embezzlement, or other
criminal misappropriation insurance), in such amounts, and with such coverages
and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $15,000,000, with
deductibles satisfactory to Agent.
          10.1.8. Licenses. Keep each License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of Borrowers and Subsidiaries in full force and effect,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect; promptly notify Agent of any proposed modification to
any such License, or entry into any new License, in each case at least 30 days
prior to its effective date, except where failure to do so could not reasonably
be expected to have a Material Adverse Effect; pay all Royalties when due,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect; and notify Agent of any default or breach asserted by
any Person to have occurred under any License.
          10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person
organized under the laws of the United States becoming a Subsidiary, setting
forth information in

64



--------------------------------------------------------------------------------



 



reasonable detail describing all of the assets of such Person and, if the value
of such assets, either individually or when aggregated with the assets of other
Subsidiaries formed or acquired after the Closing Date (which Subsidiaries have
not yet become Obligors) equal or exceed the amount of $1,000,000, cause such
Person to guaranty the Obligations in a manner satisfactory to Agent (or at the
election of Agent, cause such Person to become a Borrower hereunder), and to
execute and deliver such documents, instruments and agreements and to take such
other actions as Agent shall require to evidence and perfect a Lien in favor of
Agent (for the benefit of Secured Parties) on all assets of such Person
(including 100% of the Equity Interests of such Person), including delivery of
such legal opinions, in form and substance satisfactory to Agent, as it shall
deem appropriate.
          10.1.10. Pledge of Stock of Foreign Subsidiaries. Within ten (10) days
following the commencement of a Dominion Trigger Period, deliver to Agent an
executed Pledge Agreement, together with all original stock certificates, stock
powers or endorsements and related documentation thereto (including all
documentation needed to properly perfect Agent’s first priority security
interest with respect to 65% of the voting Equity Interests (and 100% of the
non-voting Equity Interests) of Agilysys Europe Limited, Agilysys Singapore Pte,
Ltd, Agilysys HK Limited, Agilysys MC Limited and each other Foreign Subsidiary
formed or acquired after the date hereof, each in form and substance
satisfactory to Agent, as it shall deem appropriate.
          10.1.11. Post Closing Covenant.
          (a) Within two (2) Business Days following the Closing Date, deliver
to Agent the original stock certificate and stock power required to properly
perfect Agent’s first priority security interest in 65% of the Equity Interests
of Agilysys Canada, Inc.
          (b) Within ten (10) Business Days following the Closing Date, deliver
to Agent a fully-executed Lien Waiver for Company’s chief executive office
located at 28925 Fountain Parkway, Solon, OH, 44139.
     10.2. Negative Covenants. As long as any Commitments or Obligations (other
than contingent indemnity obligations with respect to then unasserted claims)
are outstanding, no Borrower shall, nor shall any Borrower permit any Subsidiary
to:
          10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist
any Debt, except:
          (a) the Obligations;
          (b) Subordinated Debt;
          (c) Permitted Purchase Money Debt;
          (d) Borrowed Money (other than the Obligations, Subordinated Debt and
Permitted Purchase Money Debt), but only to the extent outstanding on the
Closing Date and not satisfied with proceeds of the initial Loans;
          (e) Bank Product Debt;

65



--------------------------------------------------------------------------------



 



          (f) Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by an Obligor or Subsidiary, as long
as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, and does not exceed $3,500,000 in the aggregate
at any time;
          (g) Permitted Contingent Obligations;
          (h) Refinancing Debt as long as each Refinancing Condition is
satisfied;
          (i) Debt of any Obligor owed to any other Obligor, and guarantees by
any Obligor of the obligations of any other Obligor;
          (j) (i) unsecured Debt of any Obligor or Non-Obligor Subsidiary
arising after the Closing Date owed to any Non-Obligor Subsidiary, so long as
the aggregate amount of all such Debt shall not exceed $3,500,000; provided,
however, that additional unsecured Debt of any Obligor or Non-Obligor Subsidiary
arising after the Closing Date owed to any Non-Obligor Subsidiary shall be
permitted so long as (A) Company shall deliver pro forma financial statements
which demonstrate, on a pro forma basis (1) the average daily amount of
Availability for the 30 day period immediately preceding the incurrence of such
additional Debt and (2) Availability on the date of the incurrence of such
additional Debt shall, in each case after giving effect to such additional Debt,
be at least $25,000,000, (B) before and after giving effect to such additional
Debt, no Default or Event of Default shall have occurred and be continuing and
(C) the aggregate amount of all such additional Debt incurred pursuant to this
proviso shall not exceed $1,500,000 or (ii) guarantees by any Non-Obligor
Subsidiary of unsecured Debt of any Obligor; provided, however, that any Debt or
guarantee referred to in clause (i) or (ii) above is Subordinated Debt;
          (k) Debt relating to normal and customary indemnification claims in
connection with any Permitted Asset Dispositions;
          (l) Debt constituting borrowings against life insurance policies owned
by Company incurred to pay premiums thereunder; and
          (m) Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $2,000,000 in the
aggregate at any time.
          10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any
of its Property, except the following (collectively, “Permitted Liens”):
          (a) Liens in favor of Agent;
          (b) Purchase Money Liens securing Permitted Purchase Money Debt;
          (c) Liens for Taxes not yet due or being Properly Contested;
          (d) statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair

66



--------------------------------------------------------------------------------



 



the value or use of the Property or materially impair operation of the business
of any Borrower or Subsidiary;
          (e) Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens;
          (f) Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
          (g) Liens arising by virtue of a judgment or judicial order against
any Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long
as such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;
          (h) easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
          (i) normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
          (j) any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by an Obligor or any Subsidiary
or existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided, however, that such Lien (i) was not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) shall not apply to any
other property or assets of such Person and (iii) shall secure only the Debt
permitted pursuant to Section 10.2.1(f), which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;
          (k) existing Liens shown on Schedule 10.2.2;
          (l) Liens of a collecting bank arising in the Ordinary Course of
Business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon; and
          (m) Liens granted by a Non-Obligor Subsidiary in favor of an Obligor
in respect of Debt owed by such Non-Obligor Subsidiary to such Obligor.
          10.2.3. Capital Expenditures. Make Capital Expenditures in excess of
$10,000,000 in the aggregate during any Fiscal Year.
          10.2.4. Distributions; Upstream Payments.

67



--------------------------------------------------------------------------------



 



          (a) Declare or make any Distributions, except: (i) Upstream Payments;
(ii) no more frequently than once during the term of this Agreement, a purchase,
redemption, or other acquisition or retirement for value of any Equity Interest
of Company not to exceed $25,000,000 so long as (A) as soon as available, but
not less than fifteen (15) Business Days prior to such Distribution, Company
shall submit to Agent notice of its intent to make such Distribution,
(B) Company shall deliver pro forma financial statements which demonstrate, on a
pro forma basis (1) the average daily amount of Availability for the 30 day
period immediately preceding such Distribution and (2) Availability on the date
of such Distribution shall, in each case after giving effect to such
Distribution, be at least $40,000,000, (C) Company shall deliver a certificate
of the chief financial officer of Company certifying that such pro forma
financial statements present fairly in all material respects the financial
condition of Company and its Subsidiaries on a consolidated basis as of the date
thereof after giving effect to such Distribution and setting forth reasonably
detailed calculations demonstrating compliance with the minimum Availability
calculation set forth in clause (B) above and (C) before and after giving effect
to such distribution, no Default or Event of Default shall have occurred and be
continuing; and (iii) no more frequently than every Fiscal Quarter, ordinary
dividends so long as (A) Company shall deliver pro forma financial statements
which demonstrate, on a pro forma basis (1) the average daily amount of
Availability for the 30 day period immediately preceding such Distribution and
(2) Availability on the date of such Distribution shall, in each case after
giving effect to such Distribution, be at least $15,000,000, (B) the pro forma
Fixed Charge Coverage Ratio for the most recent consecutive four Fiscal Quarters
ended immediately prior to such Distribution shall, after giving effect to such
Distribution, be at least 1.15 to 1.00, (C) Company shall deliver a certificate
of the chief financial officer of Company certifying that such pro forma
financial statements present fairly in all material respects the financial
condition of Company and its Subsidiaries on a consolidated basis as of the date
thereof after giving effect to such Distribution and setting forth reasonably
detailed calculations demonstrating compliance with the minimum Availability and
Fixed Charge Coverage Ratio calculations set forth in clauses (A) and (B) above,
(D) the aggregate amount of dividends paid per Fiscal Year shall not exceed
$5,000,000 and (E) before and after giving effect to such distribution, no
Default or Event of Default shall have occurred and be continuing; or
          (b) Create or suffer to exist any encumbrance or restriction on the
ability of a Subsidiary to make any Upstream Payment, except for restrictions
under the Loan Documents, under Applicable Law or in effect on the Closing Date
as shown on Schedule 9.1.15.
          10.2.5. Restricted Investments. Make any Restricted Investment.
          10.2.6. Disposition of Assets. Make any Asset Disposition, except a
Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2, or
a transfer of Property by a Subsidiary or Obligor to a Borrower.
          10.2.7. Loans. Make any loans or other advances of money to any
Person, except (a) advances to an officer or employee for salary, travel
expenses, commissions and similar items in the Ordinary Course of Business;
(b) prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business; (c) deposits with financial institutions permitted hereunder; (d)
intercompany loans by an Obligor to another Obligor; and (e) intercompany loans
by an Obligor or Non-Obligor Subsidiary to a Non-Obligor Subsidiary so long as
the aggregate

68



--------------------------------------------------------------------------------



 



amount of all such intercompany loans does not exceed $3,500,000; provided,
however, that additional intercompany loans by an Obligor or Non-Obligor
Subsidiary to a Non-Obligor Subsidiary shall be permitted so long as (i) Company
shall deliver pro forma financial statements which demonstrate, on a pro forma
basis (A) the average daily amount of Availability for the 30 day period
immediately preceding the making of such additional intercompany loan and (B)
Availability on the date of the making of such additional intercompany loan
shall, in each case after giving effect to such additional intercompany loan, be
at least $25,000,000, (ii) before and after giving effect to such additional
intercompany loan, no Default or Event of Default shall have occurred and be
continuing and (iii) the aggregate amount of all such additional intercompany
loans made pursuant to this proviso shall not exceed $1,500,000.
          10.2.8. Restrictions on Payment of Certain Debt. Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any (a) Subordinated Debt, except
regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any subordination agreement relating to such Debt;
(b) Borrowed Money (other than the Obligations and intercompany Debt permitted
hereunder (subject to the subordination provisions thereof)) prior to its due
date under the agreements evidencing such Debt as in effect on the Closing Date
(or as incurred or amended thereafter with the consent of Agent); or (c) Debt
owed to holders of Equity Interests of any Obligor (other than intercompany Debt
permitted hereunder (subject to the subordination provisions thereof)).
          10.2.9. Fundamental Changes. Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for mergers or consolidations of (i) a wholly-owned Subsidiary with another
wholly-owned Subsidiary or (ii) a wholly-owned Subsidiary with an Obligor;
provided, however, that such Obligor shall be the continuing or surviving
Person; change its name or conduct business under any fictitious name; change
its tax, charter or other organizational identification number; or change its
form or state of organization.
          10.2.10. Subsidiaries. Form or acquire any Subsidiary after the
Closing Date, except in accordance with Sections 10.1.9 and 10.2.5; or permit
any existing Subsidiary to issue any additional Equity Interests except
director’s qualifying shares.
          10.2.11. Organic Documents. Amend, modify or otherwise change any of
its Organic Documents as in effect on the Closing Date, to the extent that such
change could adversely affect the Lenders or could reasonably be expected to
have a Material Adverse Effect.
          10.2.12. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Company.
          10.2.13. Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.
          10.2.14. Restrictive Agreements. Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date;
(b) relating to secured Debt

69



--------------------------------------------------------------------------------



 



permitted hereunder, as long as the restrictions apply only to collateral for
such Debt; or (c) constituting customary restrictions on assignment in leases
and other contracts.
          10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except
to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes.
          10.2.16. Conduct of Business. Engage in any business, other than its
business as conducted on the Closing Date and any activities reasonably related
thereto.
          10.2.17. Affiliate Transactions. Enter into or be party to any
transaction with an Affiliate, except (a) transactions contemplated by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among Borrowers; (e) transactions with Affiliates that were consummated
prior to the Closing Date, as shown on Schedule 10.2.17; and (f) transactions
with Affiliates in the Ordinary Course of Business, upon fair and reasonable
terms fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.
          10.2.18. Plans. Become party to any Multiemployer Plan or Foreign
Plan, other than any in existence on the Closing Date.
          10.2.19. Amendments to Subordinated Debt. Amend, supplement or
otherwise modify any document, instrument or agreement relating to any
Subordinated Debt, if such modification (a) increases the principal balance of
such Debt, or increases any required payment of principal or interest;
(b) accelerates the date on which any installment of principal or any interest
is due, or adds any additional redemption, put or prepayment provisions;
(c) shortens the final maturity date or otherwise accelerates amortization;
(d) increases the interest rate; (e) increases or adds any fees or charges;
(f) modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for any
Borrower or Subsidiary, or that is otherwise materially adverse to any Borrower,
any Subsidiary or Lenders; or (g) results in the Obligations not being fully
benefited by the subordination provisions thereof.
     10.3. Financial Covenant. As long as any Commitments or Obligations are
outstanding, at all times during a Financial Covenant Trigger Period, Borrowers
shall maintain a Fixed Charge Coverage Ratio of at least 1.1 to 1.0 for each
period of four Fiscal Quarters ending during or immediately before such
Financial Covenant Trigger Period.
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
     11.1. Events of Default. Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:
          (a) A Borrower fails to pay any Obligations when due (whether at
stated maturity, on demand, upon acceleration or otherwise);

70



--------------------------------------------------------------------------------



 



          (b) Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
          (c) A Borrower breaches or fails to perform any covenant contained in
Section 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.1.3, 10.2 or
10.3;
          (d) An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
15 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Agent, whichever is sooner; provided, however, that such
notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period;
          (e) A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor or third party denies or contests the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders);
          (f) Any breach or default of an Obligor occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $2,000,000, if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach;
          (g) Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $2,000,000 (net of any
insurance coverage therefor acknowledged in writing by the insurer), unless a
stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise;
          (h) A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $2,000,000;
          (i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business, except as could not
reasonably be expected to have a Material Adverse Effect; there is a cessation
of any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;
          (j) An Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding is commenced against an Obligor and: the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not

71



--------------------------------------------------------------------------------



 



timely contested by the Obligor, the petition is not dismissed within 30 days
after filing, or an order for relief is entered in the proceeding;
          (k) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan, to the
extent that any of the foregoing events results in damages exceeding $2,000,000;
          (l) An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or
          (m) A Change of Control occurs.
     11.2. Remedies upon Default. If an Event of Default described in
Section 11.1(j) occurs with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, or if any other Event of Default exists, Agent
may, with the consent of Required Lenders and shall, upon written direction of
Required Lenders, do any one or more of the following from time to time:
          (a) declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law;
          (b) terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;
          (c) require Obligors to Cash Collateralize LC Obligations, Bank
Product Debt and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Loans (whether or not an Overadvance exists or is created thereby,
or the conditions in Section 6 are satisfied); and
          (d) exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC. Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by a Borrower, Borrowers agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public

72



--------------------------------------------------------------------------------



 



or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Agent, in its discretion, deems advisable.
Each Borrower agrees that 10 days notice of any proposed sale or other
disposition of Collateral by Agent shall be reasonable. Agent shall have the
right to conduct such sales on any Obligor’s premises, without charge, and such
sales may be adjourned from time to time in accordance with Applicable Law.
Agent shall have the right to sell, lease or otherwise dispose of any Collateral
for cash, credit or any combination thereof, and Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may set off the amount of such price
against the Obligations.
     11.3. License. Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral. Each Borrower’s rights and interests under
Intellectual Property shall inure to Agent’s benefit.
     11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
     11.5. Remedies Cumulative; No Waiver.
          11.5.1. Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.
          11.5.2. Waivers. No waiver or course of dealing shall be established
by (a) the failure or delay of Agent or any Lender to require strict performance
by Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. It is expressly acknowledged by
Borrowers that any failure to

73



--------------------------------------------------------------------------------



 



satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date.
SECTION 12. AGENT
     12.1. Appointment, Authority and Duties of Agent.
          12.1.1. Appointment and Authority. Each Lender appoints and designates
Bank of America as Agent hereunder. Agent may, and each Lender authorizes Agent
to, enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts constitute Eligible Accounts, whether to increase or decrease advance
rates or other amounts in the definitions pertaining to the Borrowing Base
herein (provided, however, that any such advance rates or other amounts may not
be increased above the original levels in effect on the Closing Date), or
whether to impose or release any reserve, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.
          12.1.2. Duties. Agent shall not have any duties except those expressly
set forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders in accordance with this Agreement.
          12.1.3. Agent Professionals. Agent may perform its duties through
agents and employees. Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.
          12.1.4. Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.
Agent may request instructions from Required

74



--------------------------------------------------------------------------------



 



Lenders with respect to any act (including the failure to act) in connection
with any Loan Documents, and may seek assurances to its satisfaction from
Lenders of their indemnification obligations under Section 12.6 against all
Claims that could be incurred by Agent in connection with any act. Agent shall
be entitled to refrain from any act until it has received such instructions or
assurances, and Agent shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Lenders,
and no Lender shall have any right of action whatsoever against Agent as a
result of Agent acting or refraining from acting in accordance with the
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of all Lenders shall be required in the circumstances described in
Section 14.1.1, and in no event shall Required Lenders, without the prior
written consent of each Lender, direct Agent to accelerate and demand payment of
Loans held by one Lender without accelerating and demanding payment of all other
Loans, nor to terminate the Commitments of one Lender without terminating the
Commitments of all Lenders. In no event shall Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.
     12.2. Agreements Regarding Collateral and Field Examination Reports.
          12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims); (b) that is the subject of an Asset Disposition which
Borrowers certify in writing to Agent is a Permitted Asset Disposition or a Lien
which Borrowers certify is a Permitted Lien entitled to priority over Agent’s
Liens (and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or
(d) with the written consent of all Lenders. Agent shall have no obligation
whatsoever to any Lenders to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected, insured or encumbered, nor to assure that
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral.
          12.2.2. Possession of Collateral. Agent and Lenders appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
          12.2.3. Reports. Agent shall promptly forward to each Lender, when
complete, copies of any field audit, examination or appraisal report prepared by
or for Agent with respect to any Obligor or Collateral (“Report”). Each Lender
agrees (a) that neither Bank of America nor Agent makes any representation or
warranty as to the accuracy or completeness of any Report, and shall not be
liable for any information contained in or omitted from any Report; (b) that the
Reports are not intended to be comprehensive audits or examinations, and that
Agent or any other Person performing any audit or examination will inspect only
specific information regarding Obligations or the Collateral and will rely
significantly upon Borrowers’ books and records as well as upon representations
of Borrowers’ officers and employees; and (c) to keep all Reports confidential
and strictly for such Lender’s internal use, and not to distribute any Report

75



--------------------------------------------------------------------------------



 



(or the contents thereof) to any Person (except to such Lender’s Participants,
attorneys and accountants) or use any Report in any manner other than
administration of the Loans and other Obligations. Each Lender agrees to
indemnify and hold harmless Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Report, as well as from any Claims arising as a direct or indirect
result of Agent furnishing a Report to such Lender.
     12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
     12.4. Action Upon Default. Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or Borrower specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing. Each Lender agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.
     12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction
of any Obligation, whether through set-off or otherwise, in excess of its share
of such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.6.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.
     12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND
HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders.

76



--------------------------------------------------------------------------------



 



If Agent is sued by any receiver, bankruptcy trustee, debtor-in-possession or
other Person for any alleged preference or fraudulent transfer, then any monies
paid by Agent in settlement or satisfaction of such proceeding, together with
all interest, costs and expenses (including attorneys’ fees) incurred in the
defense of same, shall be promptly reimbursed to Agent by each Lender to the
extent of its Pro Rata share.
     12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
     12.8. Successor Agent and Co-Agents.
          12.8.1. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrowers. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or
(b) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders. Upon acceptance by a successor Agent of an appointment
to serve as Agent hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.
          12.8.2. Separate Collateral Agent. It is the intent of the parties
that there shall be no violation of any Applicable Law denying or restricting
the right of financial institutions to

77



--------------------------------------------------------------------------------



 



transact business in any jurisdiction. If Agent believes that it may be limited
in the exercise of any rights or remedies under the Loan Documents due to any
Applicable Law, Agent may appoint an additional Person who is not so limited, as
a separate collateral agent or co-collateral agent. If Agent so appoints a
collateral agent or co-collateral agent, each right and remedy intended to be
available to Agent under the Loan Documents shall also be vested in such
separate agent. Every covenant and obligation necessary to the exercise thereof
by such agent shall run to and be enforceable by it as well as Agent. Lenders
shall execute and deliver such documents as Agent deems appropriate to vest any
rights or remedies in such agent. If any collateral agent or co-collateral agent
shall die or dissolve, become incapable of acting, resign or be removed, then
all the rights and remedies of such agent, to the extent permitted by Applicable
Law, shall vest in and be exercised by Agent until appointment of a new agent.
     12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.
     12.10. Replacement of Certain Lenders. If a Lender (a) is a Defaulting
Lender, (b) proposes to charge fees, expenses or increased costs under
Section 3.7 or (c) fails to give its consent to any amendment, waiver or action
for which consent of all Lenders was required and Required Lenders consented,
then, in addition to any other rights and remedies that any Person may have,
Agent may, by notice to such Lender within 120 days after such event, require
such Lender to assign all of its rights and obligations under the Loan Documents
to Eligible Assignee(s) specified by Agent, pursuant to appropriate Assignment
and Acceptance(s) and within 20 days after Agent’s notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute same. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge) and any amounts due to such
Lender under Section 3.7.

78



--------------------------------------------------------------------------------



 



     12.11. Remittance of Payments and Collections.
          12.11.1. Remittances Generally. All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00 a.m.
on a Business Day, payment shall be made by Lender not later than 2:00 p.m. on
such day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
          12.11.2. Failure to Pay. If any Lender fails to pay any amount when
due by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation. In no event shall Borrowers be
entitled to receive credit for any interest paid by a Lender to Agent, nor shall
any Defaulting Lender be entitled to interest on any amounts held by Agent
pursuant to Section 4.2.
          12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Lender that received it. If Agent determines at any time that an
amount received under any Loan Document must be returned to an Obligor or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.
     12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.
     12.13. Agent Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents

79



--------------------------------------------------------------------------------



 



other than those applicable to all Lenders, and shall in no event be deemed to
have any fiduciary relationship with any other Lender.
     12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrowers or any other
Person. As between Borrowers and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Lenders.
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     13.1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agent, Lenders, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
     13.2. Participations.
          13.2.1. Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Commitments
for all purposes, all amounts payable by Borrowers shall be determined as if
such Lender had not sold such participating interests, and Borrowers and Agent
shall continue to deal solely and directly with such Lender in connection with
the Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.
          13.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.
          13.2.3. Benefit of Set-Off. Borrowers agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were

80



--------------------------------------------------------------------------------



 



owing directly to a Lender, and each Lender shall also retain the right of
set-off with respect to any participating interests sold by it. By exercising
any right of set-off, a Participant agrees to share with Lenders all amounts
received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.
     13.3. Assignments.
          13.3.1. Permitted Assignments. A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
          13.3.2. Effect; Effective Date. Upon delivery to Agent of an
assignment notice in the form of Exhibit C and a processing fee of $3,500
(unless otherwise agreed by Agent in its discretion), the assignment shall
become effective as specified in the notice, if it complies with this
Section 13.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new Notes, as applicable. The transferee Lender
shall comply with Section 5.10 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.
SECTION 14. MISCELLANEOUS
     14.1. Consents, Amendments and Waivers.
          14.1.1. Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
          (a) without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;

81



--------------------------------------------------------------------------------



 



          (b) without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.3;
          (c) without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and
          (d) without the prior written consent of all Lenders (except a
Defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Termination Date; (ii) alter Section 5.6,
7.1 (except to add Collateral) or 14.1.1; (iii) amend the definitions of
Borrowing Base (and the defined terms used in such definition), Pro Rata or
Required Lenders; (iv) increase any advance rate; (v) release Collateral with a
book value greater than $10,000,000 during any calendar year, except as
currently contemplated by the Loan Documents; or (vi) release any Obligor from
liability for any Obligations, if such Obligor is Solvent at the time of the
release.
          14.1.2. Limitations. The agreement of Borrowers shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification of any other Loan
Document. Any waiver or consent granted by Agent or Lenders hereunder shall be
effective only if in writing and only for the matter specified.
          14.1.3. Payment for Consents. No Borrower will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.
     14.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.
     14.3. Notices and Communications.
          14.3.1. Notice Address. Subject to Section 4.1.4, all notices and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Company’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address

82



--------------------------------------------------------------------------------



 



as a party may hereafter specify by notice in accordance with this Section 14.3.
Each such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.1
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent. Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Company shall be deemed received by all Borrowers.
          14.3.2. Electronic Communications; Voice Mail. Electronic mail and
internet websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.
          14.3.3. Non-Conforming Communications. Agent and Lenders may rely upon
any notices purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
     14.4. Performance of Borrowers’ Obligations. Agent may, in its discretion
at any time and from time to time, at Borrowers’ expense, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Loans. Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.
     14.5. Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
     14.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

83



--------------------------------------------------------------------------------



 



     14.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
     14.8. Counterparts. Any Loan Document may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
     14.9. Entire Agreement. Time is of the essence of the Loan Documents. The
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
     14.10. Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.
     14.11. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrowers and their Affiliates, and have no obligation to disclose any
of such interests to Borrowers or their Affiliates. To the fullest extent
permitted by Applicable Law, each Borrower hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach or alleged

84



--------------------------------------------------------------------------------



 



breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by a Loan Document.
     14.12. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Company; or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) is available to Agent, any Lender, Issuing Bank or any of their
Affiliates on a nonconfidential basis from a source other than Borrowers.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information describing this credit facility, including the names and
addresses of Borrowers and a general description of Borrowers’ businesses, and
may use Borrowers’ logos, trademarks or product photographs in advertising
materials. As used herein, “Information” means all non-public information
received from an Obligor or Subsidiary relating to it or its business. Any
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises the same degree of care
that it accords its own confidential information. Each of Agent, Lenders and
Issuing Bank acknowledges that (i) Information may include material non-public
information concerning an Obligor or Subsidiary; (ii) it has developed
compliance procedures regarding the use of material non-public information; and
(iii) it will handle such material non-public information in accordance with
Applicable Law, including federal and state securities laws.
     14.13. [Reserved].
     14.14. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
     14.15. Consent to Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
ILLINOIS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE

85



--------------------------------------------------------------------------------



 



MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. Nothing herein shall limit the
right of Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
     14.16. Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Borrowers. Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
     14.17. Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.
[Remainder of page intentionally left blank; signatures begin on following page]

86



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date set forth above.

             
 
  BORROWERS:        
 
                AGILYSYS, INC.    
 
           
 
  By:   /s/ Martin F. Ellis    
 
  Title:  
President and CEO
   
 
           
 
  Address:   28925 Fountain Parkway    
 
      Solon, OH, 44139    
 
           
 
  Attn:        
 
           
 
  Telecopy:        
 
           
 
                AGILYSYS NV, LLC    
 
           
 
  By:   /s/ Tina Stehle    
 
           
 
  Title:   SVP and General Manager    
 
           
 
  Address:   28925 Fountain Parkway
Solon, OH, 44139    
 
           
 
  Attn:        
 
           
 
  Telecopy:        
 
           
 
                AGILYSYS NJ, INC.    
 
           
 
  By:   /s/ Martin F. Ellis    
 
           
 
  Title:   President    
 
           
 
  Address:   28925 Fountain Parkway    
 
      Solon, OH, 44139    
 
           
 
  Attn:        
 
           
 
  Telecopy:        
 
           

 



--------------------------------------------------------------------------------



 



                  AGENT AND LENDERS:    
 
                BANK OF AMERICA, N.A.,         as Agent and Lender    
 
           
 
  By:   /s/ Steven Friedlander    
 
           
 
  Title:   Senior Vice President    
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
           
 
  Attn:        
 
           
 
  Telecopy:        
 
           

 